ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (“Agreement”) is entered into as of August 4, 2006
by and among Novatrix Biomedical, Inc., a California corporation (the
“Purchaser”); Integrated Surgical Systems, Inc., a Delaware corporation
(“Seller”). Certain capitalized terms used in this Agreement are defined on
Exhibit A (“Certain Definitions”).
 
RECITALS
 
The Seller wishes to provide for the sale of substantially all of the Assets of
the Seller to the Purchaser on the terms set forth in this Agreement.
 
The parties to this Agreement, intending to be legally bound, agree as follows:
 
AGREEMENT
 
SECTION 1. SALE OF ASSETS; RELATED TRANSACTIONS.
 
1.1. Sale of Assets. The Seller shall cause to be sold, assigned, transferred,
conveyed and delivered to the Purchaser, at the Closing (as defined below), good
and valid title to the Assets (as defined below), free of any Encumbrances, on
the terms and subject to the conditions set forth in this Agreement. For
purposes of this Agreement, “Assets” shall mean and include: all of the
properties, rights, interests and other tangible and intangible assets of the
Seller (wherever located and whether or not required to be reflected on a
balance sheet prepared in accordance with generally accepted accounting
principles), including any assets acquired by the Seller during the Pre-Closing
Period. Without limiting the generality of the foregoing, the Assets shall
include:
 
(a) all accounts receivable, notes receivable and other receivables of the
Seller (including all accounts receivable identified in Part 2.8 of the
Disclosure Schedule and all accounts receivable of the Seller that have arisen
since August 4, 2006;
 
(b) all inventories and work-in-progress of the Seller, and all rights to
collect from customers (and to retain) all fees and other amounts payable, or
that may become payable, to the Seller with respect to services performed on
behalf of the Seller on or prior to the Closing Date;
 
(c) all equipment, materials, prototypes, tools, supplies, vehicles, furniture,
fixtures, improvements and other tangible Assets of the Seller (including the
tangible Assets identified in Part 2.10 of the Disclosure Schedule);
 
(d) all advertising and promotional materials possessed by the Seller;
 
(e) all Proprietary Assets and goodwill of the Seller (including the right to
use the names “ROBODOC” and “ORTHODOC” and variations thereof, and the
Proprietary Assets identified in Part 2.12 of the Disclosure Schedule);
 
(f) all rights of the Seller under the Seller Contracts (including the Seller
Contracts identified in Part 2.13 of the Disclosure Schedule);
 
(g) all Governmental Authorizations held by the Seller (including the
Governmental Authorizations identified in Part 2.16 of the Disclosure Schedule);
 
(h) all claims (including claims for past infringement of Proprietary Assets)
and causes of action of the Seller against other Persons (regardless of whether
or not such claims and causes of action have been asserted by the Seller), and
all rights of indemnity, warranty rights, tights of contribution, rights to
refunds, rights of reimbursement and other rights of recovery possessed by the
Seller (regardless of whether such rights are currently exercisable).
 
 
 

--------------------------------------------------------------------------------

 
1.2. Purchase Price.
 
(a) As consideration for the sale of the Assets to the Purchaser:
 
(i) at the Closing, the Purchaser shall pay to the Seller, in cash, an amount
equal to $2,000,000;
 
(ii) Purchaser shall pay to Seller an additional $2,000,000 by wire transfer of
immediately available funds to an account or accounts designated by Seller upon
the earlier to occur of (i) completion of the milestone set forth in Schedule
1.2(a)(ii) or (ii) March 1, 2008.
 
(iii) Purchaser agrees to continue to fund an additional three million three
hundred thousand dollars ($3,300,000) as working capital in Purchaser’s business
for the development of the Products, unless Seller otherwise agrees in writing.
 
1.3. Sales Taxes. The Seller shall bear and pay, and shall reimburse the
Purchaser and the Purchaser’s affiliates for, any sales taxes, use taxes,
transfer taxes, documentary charges, recording fees or similar taxes, charges,
fees or expenses that may become payable in connection with the sale of the
Assets to the Purchaser or in connection with any of the other Transactions.
 
1.4. Closing.
 
(a) The closing of the sale of the Assets to the Purchaser (the “Closing”) shall
take place at the offices of Soden & Steinberger, LLP, 550 West C Street, Suite
1710, at 10:00 a.m. on the date which is five (5) business days following the
satisfaction of all of the conditions set forth in Sections 6 and 7 hereof, or
at such other time or place as may be agreed to by the parties. For purposes of
this Agreement, “Scheduled Closing Time” shall mean the time and date as of
which the Closing is required to take place pursuant to this Section 1.4(a); and
“Closing Date” shall mean the time and date as of which the Closing actually
takes place.
 
(b) At the Closing:
 
(i) the Seller shall execute and deliver to the Purchaser such bills of sale,
endorsements, assignments and other documents as may (in the reasonable judgment
of the Purchaser or its counsel) be necessary or appropriate to assign, convey,
transfer and deliver to the Purchaser good and valid title to the Assets free of
any Encumbrances;
 
(ii) the Purchaser shall pay to the Seller two million dollars ($2,000,000) in
cash by wire transfer of immediately available funds to an account or accounts
designated by Seller;
 
(iii) the Seller shall execute and deliver to the Purchaser a certificate (the
“Closing Certificate”) setting forth the representations and warranties of the
Seller that (A) each of the representations and warranties made by the Seller in
this Agreement was accurate in all respects as of the date of this Agreement,
(B) except as expressly set forth in the Closing Certificate, each of the
representations and warranties made by the Seller in this Agreement is accurate
in all respects as of the Closing Date as if made on the Closing Date, (C) each
of the covenants and obligations that the Seller is required to have complied
with and performed in all respects, and (D) except as expressly set forth in the
Closing Certificate, each of the Conditions set forth in Section 6.4 and 6.5 has
been satisfied in all respects.
 
 
-2-

--------------------------------------------------------------------------------

 
SECTION 2. REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to the Purchaser, as follows:
 
2.1. Due Organization; No Subsidiaries; Etc.
 
(a) Seller is a corporation duly organized, under the laws of the State of
Delaware and has all necessary corporate power and authority:
 
(i) to conduct its business in the manner in which its business is currently
being conducted and in the manner in which its business is proposed to be
conducted;
 
(ii) to own and use its Assets in the manner in which its Assets are currently
owned and used and in the manner in which its Assets are proposed to be owned
and used; and
 
(iii) to perform its obligations under all Seller Contracts.
 
(b) Seller is not, and none of the Seller has ever been, required to be
qualified, authorized, registered or licensed to do business as a foreign
corporation in any jurisdiction other than the jurisdictions identified in Part
2.1 of the Disclosure Schedule.
 
(c) Part 2.1 of the Disclosure Schedule accurately sets forth (i) the names of
the members of Seller’s board of directors, (ii) the names of the members of
each committee of Seller’s board of directors, and (iii) the names and titles of
Seller’s officers.
 
(d) Seller has no subsidiaries, and Seller has never owned, beneficially or
otherwise, any shares or other securities of, or any direct or indirect interest
of any nature in, any Entity other than the Prior Subsidiary. The Prior
Subsidiary was validly dissolved on December 23, 2003, in full compliance with
all applicable Legal Requirements. Except as set forth in Part 2.1 of the
Disclosure Schedule, the Prior Subsidiary conducted no business and had no
Liabilities prior to their dissolution. Seller has delivered to the Purchaser
accurate and complete copies of the certificates of dissolution and all other
documents relating to the dissolution of the Prior Subsidiary.
 
2.2. Reserved.
 
2.3. Capitalization, Etc. Except as set forth in Part 2.3 of the Disclosure
Schedule, there is no: (a) outstanding subscription, option, call, warrant or
right (whether or not currently exercisable) to acquire any shares of the
capital stock or other securities of the Seller; (b) outstanding security,
instrument or obligation that is or may become convertible into or exchangeable
for any shares of the capital stock or other securities of the Seller; or (c)
Contract under which the Seller is or may become obligated to sell or otherwise
issue any shares of its capital stock or any other securities.
 
2.4. Financial Statements.
 
(a) Seller has delivered to the Purchaser the following financial statements and
notes (collectively, the “Seller Financial Statements”):
 
(i) the audited balance sheets of Seller as of December 31, 2001 to December 31,
2004, of Seller and the Prior Subsidiary as of December 31, 2002, and the
related audited, consolidated statements of operations, changes in Stockholders’
equity and cash flows of Seller for the year then ended, together with the notes
thereto and the unqualified report and certification of
____________________________________ relating thereto; and
 
 
-3-

--------------------------------------------------------------------------------

 
(ii) the unaudited balance sheets of Seller from January 1, 2005 through May 31,
2006 (the “Unaudited Interim Balance Sheet”), and the related unaudited
statements of operations, changes in Stockholders’ equity and cash flows of
Seller.
 
(b) All of the Seller Financial Statements are accurate and complete in all
material respects, and the dollar amount of each line item included in the
Seller Financial Statements is accurate in all material respects. The financial
statements and notes referred to in Section 2.4(a)(i) present fairly the
consolidated financial position of Seller as of December 31, 2004, and the
consolidated results of operations, changes in Stockholders’ equity and cash
flows of Seller for the period then ended. The financial statements and notes
referred to in 2.4(a)(iii) present fairly the financial position of Seller as of
the respective dates thereof and the results of operations, changes in
Stockholders’ equity and cash flows of Seller for the periods covered thereby.
The Seller Financial Statements have been prepared in accordance with generally
accepted accounting principles, applied on a consistent basis throughout the
periods covered.
 
2.5. Absence of Changes. Except as set forth in Part 2.5 of the Disclosure
Schedule, since May 31, 2006:
 
(a) there have not been any material adverse changes and no material event has
occurred that would materially adversely effect the Assets or Seller’s business
or financial condition;
 
(b) there has not been any material loss, damage or destruction to, or any
interruption in the use of, any of Seller’s Assets (whether or not covered by
insurance);
 
(c) Seller has not purchased or otherwise acquired any other asset from any
other person, except for supplies acquired by the Seller in the Ordinary Course
of Business;
 
(d) Seller has not leased or licensed any asset from any other Person;
 
(e) Seller has not made any capital expenditure;
 
(f) Seller has not sold or otherwise transferred, and has not leased or
licensed, any asset to any other Person except for products sold by Seller from
its inventory in the Ordinary Course of Business;
 
(g) Seller has not written off as uncollectible, or established any
extraordinary reserve with respect to, any account receivable or other
indebtedness;
 
(h) Seller has not pledged or hypothecated any of its Assets or otherwise
permitted any of its Assets to become subject to any Encumbrance;
 
(i) Seller has not made any loan or advance to any other Person;
 
(j) Seller has not (i) established or adopted any Employee Benefit Plan, or (ii)
paid any bonus or made any profit-sharing or similar payment to, or increased
the amount of the wages, salary, commissions, fringe benefits or other
compensation or remuneration payable to, any of its directors, officers or
employees;
 
(k) no Contract by which Seller or any of the Assets owned or used by Seller is
or was bound, or under which Seller has or had any rights or interest has been
amended or terminated;
 
 
-4-

--------------------------------------------------------------------------------

 
(l) Seller has not incurred, assumed or otherwise become subject to any
Liability, other than accounts payable (of the type required to be reflected as
current liabilities in the “liabilities” column of a balance sheet prepared in
accordance with GAAP) incurred by Seller in the Ordinary Course of Business;
 
(m) Seller has not discharged any Encumbrance or discharged or paid any
indebtedness or other Liability, except for accounts payable that: (i) are
reflected as current liabilities in the “liabilities” column of the Unaudited
Interim Balance Sheet or have been incurred by Seller since May 31, 2006, in the
Ordinary Course of Business, and (ii) have been discharged or paid in the
Ordinary Course of Business;
 
(n) Seller has not changed any of its methods of accounting or accounting
practices in any respect;
 
(o) Seller has not entered into any transaction or taken any other action
outside the Ordinary Course of Business; and
 
(p) Seller has not agreed, committed or offered (in writing or otherwise), and
has not attempted, to take any of the actions referred to in clauses “(c)”
through “(p)” above.
 
2.6. Title to Assets.
 
(a) Seller owns, and has good, valid and marketable title to, all Assets
purported to be owned by it, including:
 
(i) all Assets reflected on the Unaudited Interim Balance Sheet (except for
inventory sold by Seller since May 31, 2006, in the Ordinary Course of
Business);
 
(ii) all Assets acquired by Seller since May 31, 2006 (except for inventory sold
by Seller since June 30, 2006, in the Ordinary Course of Business);
 
(iii) all Assets referred to in Parts 2.8, 2.9, 2.10 and 2.12 of the Disclosure
Schedule-and all of Seller’s rights under Seller Contracts; and
 
(iv) all other Assets reflected in Seller’s books and records as being owned by
Seller.
 
Except as set forth in Part 2.6 of the Disclosure Schedule, all of said Assets
are owned by Seller free and clear of any Encumbrances.
 
(b) Part 2.6 of the Disclosure Schedule identifies all Assets that are being
leased or licensed to Seller. The Assets will collectively constitute, as of the
Closing Date, all of the properties, rights, interest, and other tangible and
intangible Assets necessary to enable the Seller to conduct its business in the
manner in which such business is currently being conducted and in the manner in
which such business is proposed to be conducted.
 
2.7. Bank Accounts. Part 2.7 of the Disclosure Schedule accurately sets forth,
with respect to each account maintained by or for the benefit of Seller at any
bank or other financial institution:
 
(a) the name and location of the institution at which such account is
maintained;
 
(b) the name in which such account is maintained and the account number of such
account;
 
(c) a description of such account and the purpose for which such account is
used;
 
 
-5-

--------------------------------------------------------------------------------

 
(d) the current balance in such account;
 
(e) the rate of interest being earned on the funds in such account; and
 
(f) the names of all individuals authorized to draw on or make withdrawals from
such account.
 
There are no safe deposit boxes or similar arrangements maintained by or for the
benefit of Seller.
 
2.8. Receivables; Major Customers.
 
(a) Part 2.8 of the Disclosure Schedule provides an accurate and complete
breakdown and aging of all accounts receivable, notes receivable and other
receivables of Seller as of May 31, 2006.
 
(b) Except as set forth in Part 2.8 of the Disclosure Schedule, all existing
accounts receivable of Seller (including those accounts receivable reflected on
the Unaudited Interim Balance Sheet that have not yet been collected and those
accounts receivable that have arisen since May 31, 2006, and have not yet been
collected):
 
(i) represent valid obligations of customers of Seller arising from bona fide
transactions entered into in the Ordinary Course of Business; and
 
(ii) are current and are collectable under the rules of GAAP in full (without
any counterclaim or setoff) on or before the Closing Date.
 
(c) Part 2.8 of the Disclosure Schedule accurately identifies, and provides in
all material respects an accurate and complete breakdown of the revenues
received from, each customer or other Person that accounted for: (i) more than
$10,000 of the consolidated gross revenues of Seller, (ii) more than $10,000 of
Seller’s gross revenues in the Seller through December 31, 2006, or (iii) more
than $25,000 of Seller’s gross revenues through December 31, 2006, Seller has
not received any notice or other communication (in writing or otherwise), and
has not received any other information, indicating that any customer or other
Person identified in Part 2.8 of the Disclosure Schedule may cease dealing with
Seller. Seller has represented that there are currently no unfilled orders.
 
2.9. Inventory. Part 2.9 of the Disclosure Schedule provides an accurate and
complete breakdown in all material respects of all inventories (including raw
materials, work in process and finished goods) of Seller as of June 30, 2006.
All of Seller’s existing inventory (including all inventory that is reflected on
the Unaudited Interim Balance Sheet and that has not been disposed of by Seller
since May 31, 2006.
 
(a) is of such quality and quantity as to be usable and saleable by Seller in
the Ordinary Course of Business;
 
(b) has been priced at the lower of cost or market value using the “last-in.
first-out” method; and
 
(c) is free of any defect or deficiency.
 
The inventory levels maintained by Seller (i) are not excessive in light of
Seller’s normal operating requirements, and (ii) are adequate for the conduct of
Seller’s operations in the Ordinary Course of Business.
 
 
-6-

--------------------------------------------------------------------------------

 
2.10. Equipment, Etc.
 
(a) Part 2.10 of the Disclosure Schedule accurately identifies all equipment,
furniture, fixtures, improvements and other tangible Assets (other than
inventory) owned by Seller, and accurately sets forth the date of acquisition,
original cost and book value of each of said Assets. Part 2.10 also accurately
identifies all tangible Assets leased to Seller.
 
(b) Each asset identified or required to be identified in Part 2.10 of the
Disclosure Schedule:
 
(i) is structurally sound, free of defects and deficiencies and in good
condition and repair (ordinary wear and tear excepted);
 
(ii) complies in all respects with, and is being operated and otherwise used in
full compliance with, all applicable Legal Requirements; and
 
(iii) is adequate for the uses to which it is being put.
 
The Assets identified in Part 2.10 of the Disclosure Schedule are adequate for
the conduct of Seller’s business in the manner in which such business is
currently being conducted and in the manner in which such business is proposed
to be conducted.
 
2.11. Real Property. Seller does not own any real property or any interest in
real property, except for the leaseholds created under the real property leases
identified in Part 2.13 of the Disclosure Schedule. Part 2.11 of the Disclosure
Schedule provides an accurate and complete description in all material respects
of the premises covered by said leases and the facilities located on such
premises. Seller enjoys peaceful and undisturbed possession of such premises.
 
2.12. Proprietary Assets.
 
(a) Disclosure Schedule 2.12 identifies and provides a brief description of all
Proprietary Assets: (i) owned by the Seller, and (ii) owned by any other Person
and that is licensed to or used by the Seller (except for any Proprietary Asset
that is licensed to Seller under any third party software license that: (1) is
generally available to the public, and (2) imposes no future monetary obligation
on the Seller) and identifies the license agreement or other agreement under
which such Proprietary Asset is being licensed to or used by the Seller. Except
as set forth on Part 2.12 of the Disclosure Schedule, the Seller has good and
valid title to all of the Proprietary Assets and the Assets are free of any
Encumbrances, and, Seller’s Knowledge, has a valid right to use and otherwise
exploit, and to license others to use and otherwise exploit, all Proprietary
Assets identified in Disclosure Schedule 2.12. Except as otherwise identified in
Disclosure Schedule 2.12, the Seller is not obligated to make any payment to any
Person for the use or other exploitation of any Proprietary Asset and Seller is
free to use, modify, copy, distribute, sell, license or otherwise exploit each
of the Seller Proprietary Assets on an exclusive basis (other than Proprietary
Assets consisting of software licensed to the Seller under third party licenses
generally available to the public, with respect to which the Seller’s rights are
not exclusive).
 
(b) The Seller has taken all reasonable measures and precautions necessary to
protect and maintain the confidentiality and secrecy of all Seller Proprietary
Assets (except Seller Proprietary Assets whose value would be unimpaired by
public disclosure) and otherwise to maintain and protect the value of all Seller
Proprietary Assets. The Seller has not disclosed or delivered or permitted to be
disclosed or delivered to any Person, and no Person (other than the Seller) has
access to or has any rights with respect to, the source code, or any portion or
aspect of the source code, of any Seller Proprietary Asset.
 
 
-7-

--------------------------------------------------------------------------------

 
(c) All patents, trademarks, service marks and copyrights that are registered
with any Governmental Body and held by the Seller are valid and subsisting. To
Seller’s Knowledge, None of the Seller Proprietary Assets infringes or conflicts
with any Proprietary Asset owned or used by any other Person. To the best of
Seller’s Knowledge, the Seller is not infringing, misappropriating or making any
unlawful use of, and the Seller has not at any time infringed, misappropriated
or made any unlawful use of, or received any notice or other communication of
any actual, alleged, possible or potential infringement, misappropriation or
unlawful use of, any Proprietary Asset owned or used by any other Person. To
Seller’s Knowledge, no other Person is infringing, misappropriating or making
any unlawful use of, and no Proprietary Asset owned or used by any other Person
infringes or conflicts with, any Seller Proprietary Asset.
 
(d) The Proprietary Assets constitute all the Proprietary Assets necessary to
enable the Seller to conduct its business in the manner in which such business
is being conducted and in the manner in which such business is proposed to be
conducted. The Seller has not licensed any of the Seller Proprietary Assets to
any Person on an exclusive basis. The Seller has not entered into any covenant
not to compete or Contract limiting its ability to exploit fully any of the
Seller Proprietary Assets or to transact business in any market or geographical
area or with any Person. The Seller has, and the Purchaser will acquire at the
Closing, the right to use all of Sellers trademarks and copyrights listed in
Disclosure Schedule 2.12 and variations thereof.
 
(e) Except as set forth in Disclosure Schedule 2.12, the Seller has not entered
into and is not bound by any Contract under which any Person has the right to
distribute or license any Proprietary Asset. The Seller has not disclosed or
delivered to any Person, or permitted the disclosure or delivery to any Person,
of the source code, or any portion or aspect of the source code, or any
proprietary information or algorithm contained in any source code, of any
Proprietary Asset. No event has occurred, and no circumstance or condition
exists, that (with or without notice or lapse of time) will, or could reasonably
be expected to, result in the disclosure or delivery to any Person of the source
code, or any portion or aspect of the source code, or any proprietary
information or algorithm contained in any source code, of any Proprietary Asset.
 
(f) Except as set forth in Part 2.12 of the Disclosure Schedule, to Seller’s
Knowledge, there is no Proprietary Asset that is owned by or licensed to Seller
or that is otherwise used or useful in connection with Seller’s business.
 
(g) Seller represents and warrants that it has full right, title and interest in
and to all Proprietary Assets listed in Part 2.12 of the Disclosure Schedule,
including any and all referenced documents thereto. Seller has taken all
reasonable measures and precautions necessary to protect the confidentiality and
value of each Proprietary Asset identified or required to be identified in Part
2.12 of the Disclosure Schedule.
 
(h) To Seller’s Knowledge, Seller is not infringing, and none of the Seller has
at any time infringed or received any notice or other communication (in writing
or otherwise) of any actual, alleged, possible or potential infringement of, any
Proprietary Asset owned or used by any other Person. To Seller’s Knowledge, no
other Person is infringing, and no Proprietary Asset owned or used by any other
Person infringes or conflicts with, any Proprietary Asset owned or used by
Seller.
 
(i) The Proprietary Assets identified in Part 2.12 of the Disclosure Schedule
constitute all of the Proprietary Assets necessary to enable Seller to conduct
its business in the manner in which its business is currently being conducted
and in the manner in which its business is proposed to be conducted.
 
 
-8-

--------------------------------------------------------------------------------

 
2.13. Contracts.
 
(a) Seller has provided to Purchaser through its due diligence all material
contracts, except for the Seller Contracts identified in Part 2.13 of the
Disclosure Schedule, including all amendments thereto. Each Seller Contract is
valid and in full force and effect, and is enforceable by Seller in accordance
with its terms.
 
(b) Except as set forth in Part 2.13 of the Disclosure Schedule, and except
where no material adverse effect on the Assets or Seller’s business or financial
condition would be likely to occur individually or in the aggregate (an “MAE”):
(i) no Person has violated or breached, or declared or committed any default
under, any Seller Contract; (ii) no event has occurred, and no circumstance or
condition exists, that might (with or without notice or lapse of time): (A)
result in a violation or breach of any of the provisions of any Seller Contract,
(B) give any Person the right to declare a default or exercise any remedy under
any Seller Contract, (C) give any Person the right to accelerate the maturity or
performance of any Seller Contract, or (D) give any Person the right to cancel,
terminate or modify any Seller Contract; (iii) Seller has not received any
notice or other communication (in writing or otherwise) regarding any actual,
alleged, possible or potential violation or breach of, or default under, any
Seller Contract; and (iv) Seller has not waived any of its rights under any
Seller Contract.
 
(c) To the Seller’s Knowledge, each Person against which Seller has or may
acquire any rights under any Seller Contract is solvent and is able to satisfy
all of such Person’s current and future monetary obligations and other
obligations and Liabilities to Seller.
 
(d) Except as set forth in Part 2.13 of the Disclosure Schedule and to Seller’s
Knowledge, Seller has never guaranteed or otherwise agreed to cause, insure or
become liable for, and Seller has ever pledged any of its Assets to secure, the
performance or payment of any obligation or other Liability of any other Person.
 
(e) Except as set forth in Part 2.15 of the Disclosure Schedule, the performance
of the Seller Contracts will not result in any violation of or failure to comply
with any Legal Requirements.
 
(f) No Person is renegotiating, or has the right to renegotiate, any amount paid
or payable to Seller under any Seller Contract or any other term or provision of
any Seller Contract.
 
(g) The Seller has no knowledge of any basis upon which any party to any Seller
Contracts may object to: (i) the assignment to the Purchaser of any right under
such Seller Contract, or (ii) the delegation to or performance by the Purchaser
of any obligation under such Seller Contract.
 
(h) The Contracts identified in Part 2.13 of the Disclosure Schedule and the
Excluded Contracts collectively constitute all of the Contracts necessary to
enable Seller to conduct its business in the manner in which its business is
currently being conducted and in the manner in which its business is proposed to
be conducted.
 
(i) Part 2.13 of the Disclosure Schedule identifies and provides an accurate and
complete description, in all material respects of each proposed Contract as to
which any bid, offer, written proposal, term sheet or similar document has been
submitted or received by Seller.
 
2.14. Liabilities; Major Suppliers.
 
(a) Except as set forth in Part 2.14 of the Disclosure Schedule, Seller has no
material Liabilities, except for: (i) liabilities identified as such in the
“liabilities” column of the Unaudited Interim Balance Sheet; (ii) accounts
payable (of the type required to be reflected as current liabilities in the
“liabilities” column of a balance sheet prepared in accordance with GAAP)
incurred by Seller in the Ordinary Course of Business since May 31, 2006; and
(iii) Seller’s obligations under the Contracts listed in Part 2.13 of the
Disclosure Schedule and under Excluded Contracts, to the extent that the
existence of such obligations is ascertainable solely by reference to such
Contracts.
 
 
-9-

--------------------------------------------------------------------------------

 
(b) Part 2.14 of the Disclosure Schedule: (i) provides an accurate and complete
breakdown and aging in all material respects of Seller’s accounts payable as of
June 30, 2006; (ii) provides an accurate and complete breakdown of all customer
deposits and other deposits held by Seller in all material respects as of the
date of this Agreement; and (iii) Provides an accurate and complete breakdown in
all material respects of all notes payable and other indebtedness of the Seller
as of the date of this Agreement.
 
(c) Except as set forth in Part 2.14 of the Disclosure Schedule, Seller has not
paid, and Seller is not and will not become liable for the payment of, any fees,
costs or expenses of the type referred to in Section 11.1(a).
 
(d) Part 2.14 of the Disclosure Schedule accurately identifies, and provides an
accurate and complete breakdown in all material respects of all of the accounts
payable as of June 13, 2006.
 
2.15. Compliance With Legal Requirements.
 
(a) Except as set forth in Part 2.15 of the Disclosure Schedule: (i) Seller is
in all material respects, in full compliance with each Legal Requirement that is
applicable to it or to the conduct of its business or the ownership or use of
any of its Assets; (ii) no event has occurred, and no condition or circumstance
exists, that might (with or without notice or lapse of time) constitute or
result directly or indirectly in a violation by Seller of, or a failure on the
part of Seller to comply with, any Legal Requirement; and (iii) Seller has not
received, at any time, any notice or other communication (in writing or
otherwise) from any Governmental Body or any other Person regarding: (1) any
material actual, alleged, possible or potential violation of, or failure to
comply with, any Legal Requirement, or (2) any material actual, alleged,
possible or potential obligation on the part of Seller to undertake, or to bear
all or any portion of the cost of, any cleanup or any remedial, corrective or
response action of any nature.
 
(b) Seller has delivered to the Purchaser an accurate and complete copy of each
report, study, survey or other document to which Seller has access that
addresses or otherwise relates to the compliance of Seller with, or the
applicability to Seller of, any Legal Requirement.
 
(c) To the Seller’s Knowledge, no Governmental Body has proposed or is
considering any Legal Requirement that, if adopted or otherwise put into effect,
(i) may have an adverse effect on the Assets or Seller’s business or financial
condition or on the ability of Seller to comply with or perform any covenant or
obligation under any of the Transactional Agreements, or (ii) may have the
effect of preventing, delaying, making illegal or otherwise interfering with any
of the Transactions.
 
2.16. Governmental Authorizations.
 
(a) Part 2.16 of the Disclosure Schedule identifies: (i) each Governmental
Authorization that is held by Seller; and (ii) each other Governmental
Authorization that, to Seller’s Knowledge, is held by any employee of the Seller
or any independent contractor and relates to or is useful in connection with
Seller’s business.
 
(b) Seller has delivered to the Purchaser accurate and complete copies of all of
the Governmental Authorizations identified in Part 2.16 of the Disclosure
Schedule, including all renewals thereof and all amendments thereto. Each
Governmental Authorization identified or required to be identified in Part 2.16
of the Disclosure Schedule is valid and in full force and effect.
 
 
-10-

--------------------------------------------------------------------------------

 
(c) Except as set forth in Part 2.16 of the Disclosure Schedule: (i) To Seller’s
Knowledge, its employees and independent contractors are, and the Seller and
their respective employees have at all times been, in full compliance with all
of the terms and requirements of each Governmental Authorization identified or
required to be identified in Part 2.16 of the Disclosure Schedule; (ii) no event
has occurred, and no condition or circumstance exists, that might (with or
without notice or lapse of time) (A) constitute or result directly or indirectly
in a violation of or a failure to comply with any term or requirement of any
Governmental Authorization identified or required to be identified in Part 2.16
of the Disclosure Schedule, or (B) result directly or indirectly in the
revocation, withdrawal, suspension, cancellation, termination or modification of
any Governmental Authorization identified or required to be identified in Part
2.16 of the Disclosure Schedule; (iii) Seller has never received, and, of CFO ,
no employee of Seller has ever received, any notice or other communication (in
writing or otherwise) from any Governmental Body or any other Person regarding:
(A) any actual, alleged, possible or potential violation of or failure to comply
with any term or requirement of any Governmental Authorization, or (B) any
actual, proposed, possible or potential revocation, withdrawal, suspension,
cancellation, termination or modification of any Governmental Authorization; and
(iv) all applications required to have been filed for the renewal of the
Governmental Authorizations required to be identified in Part 2.16 of the
Disclosure Schedule have been duly filed on a timely basis with the appropriate
Governmental Bodies, and each other notice or filing required to have been given
or made with respect to such Governmental Authorizations has been duly given or
made on a timely basis with the appropriate Governmental Body, except, with
respect to (i), (ii) or (iii) above, where an MAE would not be likely to occur.
 
(d) The Governmental Authorizations identified in Part 2.16 of the Disclosure
Schedule constitute all of the Governmental Authorizations necessary: (i) to
enable Seller to conduct its business in the manner in which its business is
currently being conducted and in the manner in which its business is proposed to
be conducted, and (ii) to permit Seller to own and use its Assets in the manner
in which they are currently owned and used and in the manner in which they are
proposed to be owned and used.
 
2.17. Tax Matters.
 
(a) Each Tax required to have been paid by Seller (whether pursuant to any Tax
Return or otherwise) has been duly paid in full or on a timely basis. Any Tax
required to have been withheld or collected by Seller has been duly withheld and
collected; and (to the extent required) each such Tax has been paid to the
appropriate Governmental Body.
 
(b) Part 2.17 of the Disclosure Schedule accurately identifies each examination
or audit of any Tax Returns of the Seller that has been conducted since December
31, 2002. The Seller has delivered to the Purchaser accurate and complete copies
of all audit reports and similar documents (to which the Seller has access)
relating to such Tax Returns.
 
(c) Except as set forth in Part 2.17 of the Disclosure Schedule, to Seller’s
Knowledge, no claim or other Proceeding is pending or has been threatened
against or with respect to the Seller in respect of any Tax. There are no
unsatisfied Liabilities for Taxes (including liabilities for interest, additions
to tax and penalties thereon and related expenses) with respect to any notice of
deficiency or similar document received by the Seller. The Seller has not
entered into or become bound by any agreement or consent pursuant to Section
341(f) of the Code.
 
(d) There is no agreement, plan, arrangement or other Contract covering any
employee or independent contractor or former employee or independent contractor
of the Seller that, individually or collectively, could give rise directly or
indirectly to the payment of any amount that would not be deductible pursuant to
Section 280G or Section 162 of the Code.
 
 
-11-

--------------------------------------------------------------------------------

 
(e) The Seller has delivered to (or made available for inspection by) the
Purchaser accurate and complete copies of all material Tax Returns that have
been filed on behalf of or with respect to the Seller for taxable years 2001,
2002 and 2003. The information contained in such Tax Returns is accurate and
complete in all material respects.
 
2.18. Employee and Labor Matters.
 
(a) Part 2.18 of the Disclosure Schedule accurately sets forth, with respect to
each employee of Seller (including any employee of Seller who is on a leave of
absence or on layoff status): (i) the name of such employee and the date as of
which such employee was originally hired by Seller or one of the Prior
Subsidiary; (ii) such employee’s title, and a description of such employee’s
duties and responsibilities; (iii) the aggregate dollar amount of the
compensation (including wages, salary, commissions, director’s fees, fringe
benefits, bonuses, profit-sharing payments and other payments or benefits of any
type) received by such employee from Seller with respect to services performed
in; (iv) such employee’s annualized compensation as of the date of this
Agreement; (v) each Current Benefit Plan in which such employee participates or
is eligible to participate; and (vi) any Governmental Authorization that is held
by such employee and that relates to or is useful in connection with Seller’s
business.
 
(b) Except as set forth in Part 2.18 of the Disclosure Schedule, Seller is not a
party to or bound by, and none of the Seller’s employees have ever been a party
to or bound by, any employment agreement or any union contract, collective
bargaining agreement or similar Contract.
 
(c) The employment of the employees of the Seller is terminable by Seller at
will and no employee is entitled to any severance pay or other benefits
following resignation or termination, except as provided by law. The Seller has
delivered to the Purchaser accurate and complete copies of all employee manuals
and handbooks, disclosure materials, policy statements and other materials
relating to the employment of the current and former employees of each of the
Seller.
 
(d) To the Seller’s Knowledge: (i) no employee of Seller intend to terminate his
employment; (ii) no employee of Seller has received an offer to join a business
that may be competitive with Seller’s business; and (iii) no employee of Seller
is a party to or is bound by any confidentiality agreement, noncompetition
agreement or other Contract (with any Person) that may have any material adverse
effect on (A) the performance by such employee of any of his duties or
responsibilities as an employee of Seller, or (B) Seller’s business or
operations.
 
(e) Seller is not engaged, and none of the Seller has ever been engaged, in any
unfair labor practice of any nature. There has never been any slowdown, work
stoppage, labor dispute or union organizing activity, or any similar activity or
dispute, affecting Seller or any of their employees. There is not now pending,
and to Seller’s Knowledge, no Person has threatened to commence, any such
slowdown, work stoppage, labor dispute or union organizing activity or any
similar activity or dispute. No event has occurred, and no condition or
circumstance exists, that might directly or indirectly give rise to or provide a
basis for the commencement of any such slowdown, work stoppage, labor dispute or
union organizing activity or any similar activity or dispute.
 
(f) Part 2.18 of the Disclosure Schedule sets forth the name of, and a general
description of the services performed by, each independent contractor to whom
the Seller has made any payments since December 31, 2004.
 
 
-12-

--------------------------------------------------------------------------------

 
2.19. Benefit Plans; ERISA.
 
(a) Part 2.19 of the Disclosure Schedule identifies and provides an accurate and
complete description of each Current Benefit Plan and each Past Benefit Plan.
None of the Seller has ever established, adopted, maintained, sponsored,
contributed to, participated in or incurred any Liability with respect to any
Employee Benefit Plan, except for the Company Plans identified in Part 2.19 of
the Disclosure Schedule; and none of the Seller has ever provided or made
available any fringe benefit or other benefit of any nature to any of its
employees, except as set forth in Part 2.19 of the Disclosure Schedule.
 
(b) No Company Plan: (i) provides or provided any benefit guaranteed by the
Pension Benefit Guaranty Corporation; (ii) is or was a “multiemployer plan” as
defined in Section 4001(a)(3) of ERISA; or (iii) is or was subject to the
minimum funding standards of Section 412 of the Code or Section 302 of ERISA.
 
There is no Person that (by reason of common control or otherwise) is or has at
any time been treated together with Seller or any of the Prior Subsidiary as a
single employer within the meaning of Section 414 of the Code.
 
(c) Seller has delivered to the Purchaser, with respect to each Company Plan:
(i) an accurate and complete copy of such Company Plan and all amendments
thereto (including any amendment that is scheduled to take effect in the
future); (ii) an accurate and complete copy of each Contract (including any
trust agreement, funding agreement, service provider agreement, insurance
agreement, investment management agreement or record keeping agreement) relating
to such Company Plan; (iii) an accurate and complete copy of any description,
summary, notification, report or other document that has been furnished to any
employee of Seller with respect to such Company Plan; (iv) an accurate and
complete copy of any form, report, registration statement or other document that
has been filed with or submitted to any Governmental Body with respect to such
Company Plan; and (v) an accurate and complete copy of any determination letter,
notice or other document that has been issued by, or that has been received by
Seller from, any Governmental Body with respect to such Company Plan.
 
(d) Except as set for in Section 2.19 of the Disclosure Schedule and except
where an MAE would not be likely to occur, each Current Benefit Plan is being
operated and administered in full compliance with the provisions thereof, and
each Company Plan has at all times been operated and administered in full
compliance with the provisions thereof. Each contribution or other payment that
is required to have been accrued or made under or with respect to any Company
Plan has been duly accrued and made on a timely basis. Each Current Benefit Plan
complies and is being operated and administered in full compliance with, and
each Company Plan has at all times complied and been operated and administered
in full compliance with, all applicable reporting, disclosure and other
requirements of ERISA and the Code and all other applicable Legal Requirements
in all material respects. None of the Seller has ever incurred any Liability to
the Internal Revenue Service or any other Governmental Body with respect to any
Company Plan; and no event has occurred, and no condition or circumstance
exists, that might (with or without notice or lapse of time) give rise directly
or indirectly to any such Liability. The Seller, and no Person that is or was an
administrator or fiduciary of any Company Plan (or any such administrator or
fiduciary), has engaged in any transaction or has otherwise acted or failed to
act in a manner that has subjected or may subject Seller to any Liability for
breach of any fiduciary duty or any other duty. No Company Plan, and no Person
that is or was an administrator or fiduciary of any Company Plan (or any such
administrator or fiduciary): (i) has engaged in a “prohibited transaction”
within the meaning of Section 406 of ERISA or Section 4975 of the Code; (ii) has
failed to perform any of the responsibilities or obligations imposed upon
fiduciaries under Title I of ERISA; or (iii) has taken any action that (A) may
subject such Company Plan or such Person to any Tax, penalty or Liability
relating to any “prohibited transaction,” or (B) may directly or indirectly give
rise to or serve as a basis for the assertion (by any employee or by any other
Person) of any claim under, on behalf of or with respect to such Company Plan.
 
 
-13-

--------------------------------------------------------------------------------

 
(e) No inaccurate or misleading representation, statement or other communication
has been made or directed (in writing or otherwise) to any current or former
employee of Seller (i) with respect to such employee’s participation,
eligibility for benefits, vesting, benefit accrual or coverage under any Company
Plan or with respect to any other matter relating to any Company Plan, or (ii)
with respect to any proposal or intention on the part of Seller to establish or
sponsor any Employee Benefit Plan or to provide or make available any fringe
benefit or other benefit of any nature.
 
(f) Except as set forth in Part 2.19 of the Disclosure Schedule, Seller has not
advised any of its employees (in writing or otherwise) that it intends or
expects to establish or sponsor any Employee Benefit Plan or to provide or make
available any fringe benefit or other benefit of any nature in the future.
 
2.20. Environmental Matters.
 
(a) Seller is not liable or to Seller’s Knowledge potentially liable for any
response cost or natural resource damages under Section 107(a) of CERCLA, or
under any other so-called “superfund” or “superlien” law or similar Legal
Requirement, at or with respect to any site.
 
(b) The Seller has never received any notice or other communication (in writing
or otherwise) from any Governmental Body or other Person regarding any actual,
alleged, possible or potential Liability arising from or relating to the
presence, generation, manufacture, production, transportation, importation, use,
treatment, refinement, processing, handling, storage, discharge, release,
emission or disposal of any Hazardous Material. No Person has ever commenced or
to Seller’s Knowledge threatened to commence any contribution action or other
Proceeding against Seller in connection with any such actual, alleged, possible
or potential Liability; and to Seller’s Knowledge, no event has occurred, and no
condition or circumstance exists, that may directly or indirectly give rise to,
or result in Seller becoming subject to, any such Liability.
 
(c) Except as set forth in Part 2.20 of the Disclosure Schedule, none of the
Seller has ever generated, manufactured, produced, transported, imported, used,
treated, refined, processed, handled, stored, discharged, released or disposed
of any Hazardous Material (whether lawfully or unlawfully). Except as set forth
in Part 2.20 of the Disclosure Schedule, none of the Seller has ever permitted
(knowingly or otherwise) any Hazardous Material to be generated, manufactured,
produced, used, treated, refined, processed, handled, stored, discharged,
released or disposed of (whether lawfully or unlawfully): (i) on or beneath the
surface of any real property that is, or that has at any time been, owned by,
leased to, controlled by or used by Seller; (ii) in or into any surface water,
groundwater, soil or air associated with or adjacent to any such real property;
or (iii) in or into any well, pit, pond, lagoon, impoundment, ditch, landfill,
building, structure, facility, improvement, installation, equipment, pipe,
pipeline, vehicle or storage container that is or was located on or beneath the
surface of any such real property or that is or has at any time been owned by,
leased to, controlled by or used by Seller.
 
(d) To Seller’s Knowledge, all property that is owned by, leased to, controlled
by or used by Seller, and all surface water, groundwater, soil and air
associated with or adjacent to such property: (i) is in clean and healthful
condition; is free of any Hazardous Material and any harmful chemical or
physical conditions; and (ii) is free of any environmental contamination of any
nature.
 
(e) Each storage tank or other storage container that is or has been owned by,
leased to, controlled by or used by Seller, or that is located on or beneath the
surface of any real property owned by, leased to, controlled by or used by
Seller: (i) is in sound condition; and (i) has been demonstrated by accepted
testing methodologies to be free of any corrosion or leaks.
 
 
-14-

--------------------------------------------------------------------------------

 
2.21. Sale of Products; Performance of Services. To Seller’s Knowledge:
 
(a) Each product that has been sold by Seller to any Person: (i) conformed and
complied in all material respects with the terms and requirements of any
applicable warranty or other Contract and with all applicable Legal
Requirements; and (ii) was free of any material design defects, construction
defects or other defects or deficiencies at the time of sale.
 
(b) All repair services and other services that have been performed by the
Seller were, in all material respects, performed properly and in full conformity
with the terms and requirements of all applicable warranties and other Contracts
and with all applicable Legal Requirements.
 
(c) Seller will not incur or otherwise become subject to any material Liability
arising directly or indirectly from any product manufactured or sold, or any
repair services or other services performed by, Seller on or at any time prior
to the Closing Date.
 
(d) Except as set forth in Schedule 2.21 of the Disclosure Schedule, no product
manufactured or sold by Seller has been the subject of any recall or other
similar action; and no event has occurred, and no condition or circumstance
exists, that might (with or without notice or lapse of time) directly or
indirectly give rise to or serve as a basis for any such recall or other similar
action relating to any such product.
 
(e) Except as set forth in Part 2.21 of the Disclosure Schedule, no customer or
other Person has ever asserted or threatened to assert any claim against Seller
(i) under or based upon any warranty provided by or on behalf of Seller, or (ii)
under or based upon any other warranty relating to any product sold by Seller or
any services performed by Seller. To Seller’s Knowledge, no event has occurred,
and no condition or circumstance exists, that might (with or without notice or
lapse of time) directly or indirectly give rise to or serve as a basis for the
assertion of any such claim.
 
2.22. Insurance.
 
(a) Part 2.22 of the Disclosure Schedule accurately sets forth, with respect to
each insurance policy maintained by or at the expense of, or for the direct or
indirect benefit of, Seller: (i) the name of the insurance carrier that issued
such policy and the policy number of such policy; (ii) whether such policy is a
“claims made” or an “occurrences” policy; (ii) a description of the coverage
provided by such policy and the material terms and provisions of such policy
(including all applicable coverage limits, deductible amounts and co-insurance
arrangements and any non-customary exclusions from coverage); (iv) the annual
premium payable with respect to such policy, and the cash value (if any) of such
policy; and (v) a description of any claims pending, and any claims that have
been asserted in the past, with respect to such policy. Part 2.22 of the
Disclosure Schedule also identifies: (1) each pending application for insurance
that has been submitted by or on behalf of Seller, (2) each self-insurance or
risk-sharing arrangement affecting Seller or, any of its Assets, and (3) all
material risks (of the type customarily insured by comparable entities) for
which the Seller does not maintain insurance coverage. Seller has delivered to
the Purchaser accurate and complete copies of all of the insurance policies
identified in Part 2.22 of the Disclosure Schedule (including all renewals
thereof and endorsements thereto) and all of the pending applications identified
in Part 2.22 of the Disclosure Schedule.
 
(b) Each of the policies identified in Part 2.22 of the Disclosure Schedule is
valid, enforceable and in full force and effect, and has been issued by an
insurance carrier that, to Seller’s Knowledge, is solvent, financially sound and
reputable. All of the information contained in the applications submitted in
connection with said policies was (at the times said applications were
submitted) accurate and complete in all material respects, and all premiums and
other amounts owing with respect to said policies have been paid in full on a
timely basis. The nature, scope and dollar amounts of the insurance coverage
provided by said policies are sufficient to adequately insure Seller’s business,
Assets, operations, key employees, services and potential liabilities; and said
insurance coverage is at least as comprehensive as the insurance coverage
customarily maintained by Comparable Entities.
 
 
-15-

--------------------------------------------------------------------------------

 
(c) Except as set forth in Part 2.22 of the Disclosure Schedule, there is no
pending claim under or based upon any of the policies identified in Part 2.22 of
the Disclosure Schedule; and no event has occurred, and no condition or
circumstance exists, that might (with or without notice or lapse of time)
directly or indirectly give rise to or serve as a basis for any such claim.
 
(d) None of the Seller has received: (i) any notice or other communication (in
writing or otherwise) regarding the actual or possible cancellation or
invalidation of any of the policies identified in Part 2.22 of the Disclosure
Schedule or regarding any actual or possible adjustment in the amount of the
premiums payable with respect to any of said policies; (ii) any notice or other
communication (in writing or otherwise) regarding any actual or possible refusal
of coverage under, or any actual or possible rejection of any claim under, any
of the policies identified in Part 2.22 of the Disclosure Schedule; or (iii) any
indication that the issuer of any of the policies identified in Part 2.22 of the
Disclosure Schedule may be unwilling or unable to perform any of its obligations
thereunder.
 
2.23. Related Party Transactions. Except as set forth in Part 2.23 of the
Disclosure Schedule and to Seller’s Knowledge:
 
(a) no Related Party has, and no Related Party has at any time since June 30,
2006, had, any direct or indirect interest of any nature in any asset used in or
otherwise relating to the business of any of Seller;
 
(b) no Related Party is, or has at any time since June 30, 2006 been, nor will
any Related Party be indebted to Seller;
 
(c) since June 30, 2006, no Related Party has entered into, or will be entering
into up until the time of the Closing, or has had any direct or indirect
financial interest in, any Contract, transaction or business dealing of any
nature involving Seller;
 
(d) no Related Party is competing or will be competing up until the time of the
Closing, or has at any time since June 30, 2006 competed, directly or
indirectly, with Seller in any market served by Seller;
 
(e) no Related Party has any claim or right against Seller; and
 
(f) no event has occurred, and no condition or circumstance exists, that might
(with or without notice or lapse of time) directly or indirectly give rise to or
serve as a basis for any claim or right in favor of any Related Party against
Seller.
 
2.24. Certain Payments, Etc. Seller, and to Seller’s Knowledge, no officer,
employee, or other Person associated with or acting for or on behalf of Seller,
has at any time, directly or indirectly:
 
(a) used any corporate funds: (i) to make any unlawful political contribution or
gift or for any other unlawful purpose relating to any political activity, (ii)
to make any unlawful payment to any governmental official or employee, or (iii)
to establish or maintain any unlawful or unrecorded fund or account of any
nature;
 
(b) made any false or fictitious entry, or failed to make any entry that should
have been made, in any of the books of account or other records of Seller;
 
 
-16-

--------------------------------------------------------------------------------

 
(c) made any payoff, influence payment, bribe, rebate, kickback or unlawful
payment to any Person;
 
(d) performed any favor or given any gift which was not deductible for federal
income tax purposes;
 
(e) made any payment (whether or not lawful) to any Person, or provided (whether
lawfully or unlawfully) any favor or anything of value (whether in the form of
property or services, or in any other form) to any Person, for the purpose of
obtaining or paying for (i) favorable treatment in securing business, or (ii)
any other special concession; or
 
(f) agreed, committed, offered or attempted to take any of the actions described
in clauses “(a)” through “(e)” above.
 
2.25. Proceedings; Orders.
 
(a) Except as set forth in Part 2.25 of the Disclosure Schedule and to Seller’s
Knowledge, there is no pending Proceeding, and no Person has threatened to
commence any Proceeding: (i) that involves Seller or that otherwise relates to
or might affect Seller’s business or any of the Assets owned or used by Seller
(whether or not Seller is named as a party thereto); or (ii) that challenges, or
that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the Transactions.
 
(b) Except as set forth in Part 2.25 of the Disclosure Schedule, no event has
occurred, and no claim, dispute or other condition or circumstance exists, that
might directly or indirectly give rise to or serve as a basis for the
commencement of any such Proceeding.
 
(c) Except as set forth in Part 2.25 of the Disclosure Schedule, no Proceeding
has ever been commenced by or against Seller; and no Proceeding otherwise
involving or relating to Seller has been pending or to Seller’s Knowledge
threatened at any time.
 
(d) Seller has delivered to the Purchaser accurate and complete copies of all
pleadings, correspondence and other written materials to which Seller has access
that relate to the Proceedings identified in Part 2.25 of the Disclosure
Schedule.
 
(e) There is no Order to which Seller or any of the Assets owned or used by
Seller, is subject to any Order that relates to Seller’s business or to any of
the Assets owned or used by Seller.
 
(f) To Seller’s Knowledge, Ramesh Trivedi, Leland Witherspoon and David Adams
are not subject to any Order that prohibits them from engaging in or continuing
any conduct, activity or practice relating to Seller’s business.
 
(g) There is no proposed Order that, if issued or otherwise put into effect: (i)
would have any material adverse effect on the Assets or Seller’s business or
financial condition,, or on the ability of Seller to comply with or perform any
covenant or obligation under any of the Transactional Agreements, or (ii) would,
to Seller’s Knowledge, have the effect of preventing, delaying, making illegal
or otherwise interfering with any of the Transactions.
 
2.26. Authority; Binding Nature of Agreements.
 
(a) Subject to Stockholder approval, Seller has the absolute and unrestricted
right, power and authority to enter into and to perform its obligations under
this Agreement; and the execution, delivery and performance by Seller of this
Agreement have been duly authorized by all necessary action on the part of
Seller and its Stockholders, board of directors and officers. This Agreement
constitutes the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except as the same may be limited
by applicable bankruptcy or insolvency laws.
 
 
-17-

--------------------------------------------------------------------------------

 
2.27. Non-Contravention; Consents. Except as set forth in Part 2.27 of the
Disclosure Schedule, neither the execution and delivery of any of the
Transactional Agreements, nor the consummation or performance of any of the
Transactions, will directly or indirectly materially (with or without notice or
lapse of time):
 
(a) contravene, conflict with or result in a violation of (i) any of the
provisions of Seller’s certificate of incorporation or bylaws, or (ii) any
resolution adopted Seller’s board of directors or any committee of Seller’s
board of directors;
 
(b) contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Transactions
or to exercise any remedy or obtain any relief under, any Legal Requirement or
any Order to which Seller, or any of the Assets owned or used by Seller, is
subject;
 
(c) cause Seller, the Purchaser or any affiliate of the Purchaser to become
subject to, or to become liable for the payment of, any Tax;
 
(d) contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by Seller or any of its employees or that otherwise relates to Seller’s
business or to any of the Assets owned or used by Seller;
 
(e) contravene, conflict with or result in a violation or breach of, or result
in a default under, any provision of any Seller Contract;
 
(f) give any Person the right to (i) declare a default or exercise any remedy
under any Seller Contract, (ii) accelerate the maturity or performance of any
Seller Contract, or (iii) cancel, terminate or modify any Seller Contract; or
 
(g) result in the imposition or creation of any Encumbrance upon or with respect
to any asset owned or used by Seller.
 
Except as set forth in Part 2.27 of the Disclosure Schedule, Seller has made all
filings with or given the necessary notices to, or to obtain any Consent from,
any Person in connection with the execution and delivery of any of the
Transactional Agreements or the consummation or performance of any of the
Transactions.
 
2.28. Brokers. Seller has not agreed or become obligated to pay, or has taken
any action that might result in any Person claiming to be entitled to receive,
any brokerage commission, finder’s fee or similar commission or fee in
connection with any of the Transactions.
 
2.29. Full Disclosure.
 
(a) None of the Transactional Agreements contains or will contain any material
untrue statement of fact; and none of the Transactional Agreements omits or will
omit to state any material fact necessary to make any of the representations,
warranties or other statements or information contained therein not misleading.
 
(b) Except as set forth in Part 2.30 of the Disclosure Schedule, there is no
fact within the Knowledge of Seller (other than publicly known facts relating
exclusively to political or economic matters of general applicability that will
adversely affect all Comparable Entities) that: (i) may have any material
adverse effect on the Assets or Seller’s business or financial condition, or on
the ability of Seller to comply with or perform any covenant or obligation under
any of the Transactional Agreements, or (ii) may have the effect of preventing,
delaying, making illegal or otherwise interfering with any of the Transactions.
 
 
-18-

--------------------------------------------------------------------------------

 
(c) All of the information set forth in the Disclosure Schedule, and all other
information regarding the Seller and the Assets and the Seller’s business and
financial condition that has been furnished to the Purchaser or any of its
Representatives by or on behalf of Seller or any of Seller’s Representatives, is
accurate and complete in all respects.
 
(d) Seller has provided the Purchaser and the Purchaser’s Representatives with
full and complete access to all of Seller’s records and other documents and data
and to all records and other documents and data of the Prior Subsidiary.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
The Purchaser represents and warrants to Seller as follows:
 
3.1. Authority; Binding Nature of Agreement.
 
Purchaser has the absolute and unrestricted right, power and authority to enter
into and to perform its obligations under this Agreement; and the execution,
delivery and performance by Purchaser of this Agreement have been duly
authorized by all necessary action on the part of Purchaser and its board of
directors and officers. This Agreement constitutes the legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as the same may be limited by applicable bankruptcy or insolvency
laws;
 
3.2. Brokers. The Purchaser has not agreed or become obligated to pay, and has
not taken any action that might result in any Person claiming to be entitled to
receive, any brokerage commission, finder’s fee or similar commission or fee in
connection with any of the Transactions.
 
SECTION 4. PRE-CLOSING COVENANTS
 
4.1. Access and Investigation. Seller shall ensure will use commercially
reasonable efforts to ensure that, at all times during the pre-closing period:
 
(a) Seller and its Representatives provide the Purchaser and its Representatives
with free and complete access during normal business hours to personnel and
Assets and to all existing books, records, Tax Returns, work papers and other
documents and information relating to the Seller;
 
(b) Seller and its Representatives provide the Purchaser and its Representatives
with such copies of existing books, records, Tax Returns, work papers and other
documents and information relating to the Seller as the Purchaser may request in
good faith; and
 
(c) Seller and its Representatives compile and provide the Purchaser and its
Representations with such additional financial, operating and other data and
information regarding the Seller as the Purchaser may request in good faith.
 
4.2. Operation of Business. Seller shall ensure that, during the Pre-Closing
Period:
 
(a) Seller conducts its operations exclusively in the Ordinary Course of
Business and in the same manner as such operations have been conducted prior to
the date of this Agreement;
 
 
-19-

--------------------------------------------------------------------------------

 
(b) Seller preserves intact its current business organization, keeps available
the services of its current officers and employees and maintains its relations
and good will with all suppliers, customers, landlords, creditors, licensors,
licensees, employees and other Persons having business relationships with
Seller;
 
(c) Seller to use all reasonable efforts and within a reasonable time to execute
all necessary documents to put into place all reasonable and necessary insurance
policies as required under Section 2.22(b) prior to Closing;
 
(d) Seller’s officers confer with the Purchaser regularly to the Purchaser
concerning the status of the Assets or Seller’s business or financial condition;
 
(e) Seller immediately notifies the Purchaser of any inquiry, proposal or offer
from any Person relating to any Acquisition Transaction;
 
(f) Seller and its officers use commercially reasonable efforts to cause the
Company to operate profitably and to maximize its net income;
 
(g) Seller does not form any subsidiary or acquire any equity interest or other
interest in any other Entity;
 
(h) Seller does not enter into or permit any of the Assets owned or used by
Seller to become bound by any Contract, except for any Excluded Contract;
 
(i) Seller does not incur, assume or otherwise become subject to any Liability,
except for current liabilities (of the type required to be reflected in the
“liabilities” column of a balance sheet prepared in accordance with GAAP)
incurred in the Ordinary Course of Business;
 
(j) Seller does not enter into any transaction or take any other action of the
type referred to in Section 2.5;
 
(k) Seller does not enter into any transaction or take any other action outside
the Ordinary Course of Business;
 
(l) Seller does not enter into any transaction or take any other action that
might cause or constitute a Breach of any representation or warranty made by
Seller in this Agreement or in the Closing Certificate; and
 
(m) Seller does not agree, commit or offer (in writing or otherwise), and does
not attempt, to take any of the actions described in clauses “(i)” through “(v)”
of this Section 4.2.
 
4.3. Filings and Consents. Seller shall ensure that:
 
(a) as soon as possible after the date of this Agreement, Seller files with the
appropriate Governmental Bodies the notification form required to be filed by
Seller with respect to the Transactions, together with a request for early
termination of the applicable waiting period;
 
(b) after consultation with the Purchaser, Seller promptly makes any additional
filing required to be made by Seller under th and promptly furnishes to the
appropriate Governmental Bodies such additional information as may be requested
under the
 
(c) each other filing or notice required to be made or given (pursuant to any
applicable Legal Requirement, Order or Contract, or otherwise) by Seller in
connection with the execution and delivery of any of the Transactional
Agreements or in connection with the consummation or performance of any of the
Transactions (including each of the filings and notices identified in Part 2.28
of the Disclosure Schedule) is made or given as soon as possible after the date
of this Agreement;
 
 
-20-

--------------------------------------------------------------------------------

 
(d) each Consent required to be obtained (pursuant to any applicable Legal
Requirement, Order or Contract, or otherwise) by Seller in connection with the
execution and delivery of any of the Transactional Agreements or in connection
with the consummation or performance of any of the Transactions (including each
of the Consents identified in Part 2.28 of the Disclosure Schedule) is obtained
as soon as possible after the date of this Agreement and remains in full force
and effect through the Closing Date;
 
(e) Seller promptly delivers to the Purchaser a copy of each filing made, each
notice given and each Consent obtained by Seller during the Pre-Closing Period;
and
 
(f) during the Pre-Closing Period, Seller and its Representatives cooperate with
the Purchaser and with the Purchaser’s Representatives, and prepare and make
available such documents and take such other actions as the Purchaser may
request in good faith, in connection with any filing, notice or Consent that the
Purchaser is required or elects to make, give or obtain.
 
4.4. Notification; Updates to Disclosure Schedule.
 
(a) During the Pre-Closing Period, Seller shall promptly notify the Purchaser in
writing of: (i) the discovery by Seller of any event, condition, fact or
circumstance that occurred or existed on or prior to the date of this Agreement
and that caused or constitutes a Breach of any representation or warranty made
by Seller in this Agreement; (ii) any event, condition, fact or circumstance
that occurs, arises or exists after the date of this Agreement and that would
cause or constitute a Breach of any representation or warranty made by Seller in
this Agreement if (A) such representation or warranty had been made as of the
time of the occurrence, existence or discovery of such event, condition, fact or
circumstance, or (B) such event, condition, fact or circumstance had occurred,
arisen or existed on or prior to the date of this Agreement; (iii) any Breach of
any covenant or obligation of Seller: and (iv) any event, condition, fact or
circumstance that may make the timely satisfaction of any of the conditions set
forth in Section 6 or Section 7 impossible or unlikely.
 
(b) If any event, condition, fact or circumstance that is required to be
disclosed pursuant to Section 4.4(a) requires any change in the Disclosure
Schedule, or if any such event, condition, fact or circumstance would require
such a change assuming the Disclosure Schedule were dated as of the date of the
occurrence, existence or discovery of such event, condition, fact or
circumstance, then Seller shall promptly deliver to the Purchaser an update to
the Disclosure Schedule specifying such change. No such update shall be deemed
to supplement or amend the Disclosure Schedule for the purpose of (i)
determining the accuracy of any of the representations and warranties made by
Seller in this Agreement or in the Closing Certificate, or (ii) determining
whether any of the conditions set forth in Section 6 has been satisfied.
 
4.5. No Negotiation. Seller shall ensure that, during the Pre-Closing Period,
neither Seller nor any of Seller’s Representatives directly or indirectly:
 
(a) solicits or encourages the initiation of any inquiry, proposal or offer from
any Person (other than the Purchaser) relating to any Acquisition Transaction;
 
(b) participates in any discussions or negotiations with, or provides any
non-public information to, any Person (other than the Purchaser) relating to any
Acquisition Proposal; or
 
 
-21-

--------------------------------------------------------------------------------

 
(c) except as otherwise required by applicable law, rule or regulation or
through the exercise of appropriate fiduciary duty, considers the merits of any
unsolicited inquiry, proposal or offer from any Person (other than the
Purchaser) relating to any Acquisition Transaction.
 
4.6. Best Efforts; Stockholder Approval. Both parties shall use their best
efforts to mutually cooperate with each other and ensure that all closing
conditions are satisfied on a timely basis. The Board of Directors of Seller
shall recommend to the Stockholders that the Stockholders approve the
Transaction and take any other action reasonably necessary to effectuate such
approval.
 
4.7. Employment Offers. Purchaser and Seller shall mutually negotiate in good
faith the terms and conditions of employment with Purchaser for each of Ramesh
Trivedi, Leland Witherspoon, and Dave Adams.
 
4.8. Confidentiality. Purchaser and Seller shall ensure that, during the
Pre-Closing Period:
 
(a) Purchaser, Seller and their respective Representatives keep strictly
confidential the existence and terms of this Agreement;
 
(b) neither party nor any of its Representatives issues or disseminates any
press release or other publicity or otherwise makes any disclosure of any nature
(to any of Seller’s suppliers, customers, landlords, creditors or employees or
to any other Person) regarding any of the Transactions, except in each Parties
reasonable discretion and to the extent that either party is required by law,
rule or regulation to make any such disclosure regarding the Transactions: and
 
(c) if either party is required by law to make any disclosure regarding the
Transactions, the disclosing party shall advise the non-disclosing party, the
nature and content of the intended disclosure within a reasonable time either
before or after such disclosure.
 
SECTION 5. RESERVED
 
SECTION 6. CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATION TO CLOSE
 
The Purchaser’s obligation to purchase the Assets and to take the other actions
required to be taken by the Purchaser at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Purchaser, in whole or in part, in accordance
with Section 11.10):
 
6.1. Accuracy of Representations.
 
(a) Each of the Specified Representations shall have been accurate in all
material respects as of the date of this Agreement, and shall be accurate in all
respects as of the Scheduled Closing Time as if made at the Scheduled Closing
Time, without giving effect to any update to the Disclosure Schedule.
 
(b) All of the other representations and warranties made by Seller in this
Agreement (considered collectively), and each of said representations and
warranties (considered individually), shall have been accurate in all material
respects as of the date of this Agreement, and shall be accurate in all material
respects as of the Scheduled Closing Time as if made at the Scheduled Closing
Time, without giving effect to any update to the Disclosure Schedule.
 
6.2. Performance of Obligations.
 
(a) Seller shall have executed and delivered each of the agreements required to
be executed and delivered by Seller pursuant to Section 1.4(b).
 
 
-22-

--------------------------------------------------------------------------------

 
(b) All of the other covenants and obligations that Seller is required to comply
with or to perform at or prior to the Closing (considered collectively), and
each of said covenants and obligations (considered individually), shall have
been duly complied with and performed in all material respects.
 
6.3. Consents.
 
Each of the Consents identified in Part 2.28 of the Disclosure Schedule shall
have been obtained and shall be in full force and effect.
 
6.4. Additional Documents. Purchaser shall have received the following
documents:
 
(a) an opinion letter from law firm of Snow Becker Krauss P.C. dated the Closing
Date, in the form of Exhibit E;.
 
(b) a letter from _________________________________, dated as of a date not more
than three days prior to the Closing Date, in the form of Exhibit F;
 
(c) such other documents as the Purchaser may reasonably request in good faith
for the purpose of (i) evidencing the accuracy of any representation or warranty
made by Seller, (ii) evidencing the compliance by Seller , or the performance by
Seller of, any covenant or obligation set forth in this Agreement, (iii)
evidencing the satisfaction of any condition set forth in this Section 6, or
(iv) otherwise facilitating the consummation or performance of any of the
Transactions.
 
6.5. No Proceedings. Since the date of this Agreement, there shall not have been
commenced or threatened against the Purchaser, or against any Person affiliated
with the Purchaser, any Proceeding (a) involving any challenge to, or seeking
damages or other relief in connection with, any of the Transactions, or (b) that
may have the effect of preventing, delaying, making illegal or otherwise
interfering with any of the Transactions.
 
6.6. No Prohibition. Neither the consummation nor the performance of any the
Transactions will, directly or indirectly (with or without notice or lapse of
time), contravene or conflict with or result in a violation of, or cause the
Purchaser or any Person affiliated with the Purchaser to suffer any adverse
consequence under, (a) any applicable Legal Requirement or Order, or (b) any
Legal Requirement or Order that has been proposed by or before any Governmental
Body.
 
SECTION 7. CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE
 
The Seller’s obligation to Sell the Assets and to take the other actions
required to be taken by the Seller at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Seller, in whole or in part, in writing):
 
7.1. Accuracy of Representations. Each of said representations and warranties
(considered individually), shall have been accurate in all material respects as
of the date of this Agreement and shall be accurate in all material respects as
of the Scheduled Closing Time as if made at the Scheduled Closing Time.
 
7.2. Purchaser’s Performance.
 
All of the covenants and obligations that the Purchaser is required to comply
with or to perform pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of said covenants and obligations
(considered individually), shall have been complied with and performed in all
material respects.
 
 
-23-

--------------------------------------------------------------------------------

 
7.3. Additional Documents. Seller shall have received the following documents:
 
(a) an opinion letter from law firm of Soden & Steinberger, LLP dated the
Closing Date, in the form of Exhibit F;.
 
(b) such other documents as the Seller may request in good faith for the purpose
of (i) evidencing the accuracy of any representation or warranty made by
Purchaser, (ii) evidencing the compliance by Purchaser with, or the performance
by Purchaser of, any covenant or obligation set forth in this Agreement, (iii)
evidencing the satisfaction of any condition set forth in this Section 7, or
(iv) otherwise facilitating the consummation or performance of any of the
Transactions.
 
7.4 Stockholder Approval. Stockholders of Seller representing not less than a
majority of the issued and outstanding shares of capital stock of Seller shall
have approved this Agreement and the transactions contemplated hereby at a
meeting of stockholders of Seller for which due notice has been provided.
 
SECTION 8. TERMINATION
 
8.1. Termination Events. This Agreement may be terminated prior to the Closing:
 
(a) by the Purchaser if (i) there is a material Breach of any representation,
warranty, covenant or obligation of Seller, or (ii) the Purchaser reasonably
determines that the timely satisfaction of any condition set forth in Section 6
has become impossible, or impractical (other than as a result of any failure on
the part of the Purchaser to comply with or perform its covenants and
obligations under this Agreement);
 
(b) by the Seller if (i) there is a material Breach of any representation,
warranty, covenant or obligation of the Purchaser, or (ii) the Seller reasonably
determines that the timely satisfaction of any condition set forth in Section 7
has become impossible or impractical (other than as a result of any failure on
the part of the Seller to comply with or perform its covenants and obligations
under this Agreement);
 
(c) by the Purchaser, at Purchaser’s sole discretion if the Closing has not
taken place on or before June 30, 2007, (other than as a result of any failure
on the part of the Purchaser to comply with or perform its covenants and
obligations under this Agreement);
 
(d) by the mutual consent of the Purchaser and the Seller.
 
8.2. Termination Procedures. If the Purchaser wishes to terminate this Agreement
pursuant to Section 8.1(a) or Section 8.1(c), the Purchaser shall deliver to the
Seller a written notice stating that the Purchaser is terminating this Agreement
and setting forth a brief description of the basis on which the Purchaser is
terminating this Agreement. If the Seller wishes to terminate this Agreement
pursuant to Section 8.1(b), the Seller shall deliver to the Purchaser a written
notice stating that the Seller is terminating this Agreement and setting forth a
brief description of the basis on which the Seller is terminating this
Agreement.
 
8.3. License Agreement. In the event that this Agreement is terminated by
Purchaser pursuant to Section 8.1(c) or by Seller for any reason other than
pursuant to Section 8.1(b) or (d) hereof, and provided that Purchaser is not in
default of any provision of this Agreement, Seller agrees to execute in favor of
Purchaser an exclusive license to use, manufacture, market and sell the ROBODOC
Surgical Assist System and ORTHODOC Pre-Surgical Planning Station, including any
and all Licensed Software as defined in the License Agreement annexed as Exhibit
A to that certain Loan Agreement and Secured Promissory Note of even date
herewith by and between the parties.
 
 
-24-

--------------------------------------------------------------------------------

 
8.4. Termination Fee.
 
(a) In the event that the Closing does not occur as a result of the material
breach of this Agreement by Seller (that cannot be cured upon reasonable notice
and an opportunity to cure), then Seller shall, within thirty (30) days after
termination of this Agreement, pay to Purchaser, as liquidated damages and not
as a penalty, an amount equal to $240,000.
 
(b) Seller acknowledges that the termination fee pursuant to this Section 8.3(b)
is an integral part of the transactions contemplated by this Agreement, and
that, without such fee, Purchaser would not enter into this Agreement. Seller
further acknowledges that damages resulting from the failure to consummate the
Closing as a result of a breach by Seller hereto would be difficult to determine
and the termination fee payable pursuant to clause (i) above is the parties’
best estimate of such damages. 
 
8.5. Effect of Termination. If this Agreement is terminated pursuant to Section
8.1, all further obligations of the parties under this Agreement shall
terminate; provided, however, that:
 
(a) no party shall be relieved of any obligation or other Liability arising from
any Breach by such party of any provision of this Agreement; and
 
(b) the parties shall, in all events, remain bound by and continue to be subject
to the provisions set forth in Section 10; and
 
(c) all parties shall, in all events, remain bound by and continue to be subject
to Section 4.8.
 
8.6. Nonexclusivity of Termination Rights. The termination rights provided in
Section 8.1 shall not be deemed to be exclusive. Accordingly, the exercise by
any party of its right to terminate this Agreement pursuant to Section 8.1 shall
not be deemed to be an election of remedies and shall not be deemed to
prejudice, or to constitute or operate as a waiver of, any other right or remedy
that such party may be entitled to exercise (whether under this Agreement, under
any other Contract, under any statute, rule or other Legal Requirement, at
common law, in equity or otherwise).
 
SECTION 9. INDEMNIFICATION, ETC.
 
9.1. Survival of Representations and Covenants.
 
(a) The representations, warranties, covenants and obligations of each party to
this Agreement shall survive: (i) the Closing and the sale of the Assets to the
Purchaser; (ii) any sale or other disposition of any or all of the Assets by the
Purchaser; and (iii) the death or dissolution of any party to this Agreement, in
each case for a period of six (6) months from the date of the Closing,
provided that, the representations and warranties contained in Section 2.17
shall survive the Closing for a period of six (6) years.
 
(b) In the event that a Claim Notice (as defined below) relating to any
representation, warranty, covenant or obligation is given to any party on or
prior to the applicable survival period set forth in subsection (a) above, then,
notwithstanding anything to the contrary contained in this Section 9.1, such
representation or warranty shall not so expire with respect to the specific
claim so asserted.
 
(c) For purposes of this Agreement, a “Claim Notice” relating to a particular
representation, warranty, covenant or obligation shall be deemed to have been
given if any party, acting in good faith, delivers to the other party a written
notice stating that such party believes that there is or has been a possible
Breach of such representation, warranty, covenant or obligation and containing
(i) a brief description of the circumstances supporting such party’s belief that
there is or has been such a possible Breach, and (ii) a non-binding, preliminary
estimate of the aggregate dollar amount of the actual and potential Damages that
have arisen and may arise as a direct or indirect result of such possible
Breach.
 
 
-25-

--------------------------------------------------------------------------------

 
(d) For purposes of this Agreement, each statement or other item of information
set forth in the Disclosure Schedule or in any update to the Disclosure Schedule
shall be deemed to be a representation and warranty made by the Seller in this
Agreement.
 
9.2. Indemnification By The Seller.
 
(a) The Shareholders and the Seller, jointly and severally, shall hold harmless
and indemnify each of the Indemnitees from and against, and shall compensate and
reimburse each of the Indemnitees for, any Damages that are directly or
indirectly suffered or incurred by any of the Indemnitees or to which any of the
Indemnitees may otherwise become subject at any time (regardless of whether or
not such Damages relate to any third-party claim) and that arise directly or
indirectly from or as a direct or indirect result of, or are directly or
indirectly connected with:
 
(i) any Breach of any of the representations or warranties made by the Seller in
this Agreement (without giving effect to any update to the Disclosure Schedule)
or in the Closing Certificate or any of the other Transactional Agreements;
 
(ii) any Breach of any covenant or obligation of the Seller contained in any of
the Transactional Agreements;
 
(iii) any Liability of the Seller arising prior to the Closing, other than the
Assumed Liabilities; or
 
(iv) any Proceeding relating directly or indirectly to any Breach, alleged
Breach, Liability or matter of the type referred to in clause “(i),” “(ii),”
or “(iii),” above (including any Proceeding commenced by any party for the
purpose of enforcing any of its rights under this Section 9.2).
 
(b) The Seller shall not be required to make any indemnification payment
pursuant to Section 9.2(a) until such time as the total amount of all Damages
that have been directly or indirectly suffered or incurred by any one or more of
the Indemnitees, or to which any one or more of the Indemnitees has or have
otherwise become subject, exceeds $25,000. (If the total amount of such Damages
exceeds the $25,000, the Indemnitees shall be entitled to be indemnified against
and compensated and reimbursed for the entire amount of such Damages, and not
merely the portion of such Damages exceeding $25,000.)
 
9.3. Indemnification By Purchaser.
 
(a) The Purchaser shall hold harmless and indemnify the Seller from and against,
and shall compensate and reimburse the Seller for, any Damages that are directly
or indirectly suffered or incurred by the Seller or to which the Seller may
otherwise become subject at any time (regardless of whether or not such Damages
relate to any third-party claim) and that arise directly or indirectly from or
as a direct or indirect result of, or are directly or indirectly connected with:
 
(i) any failure on the part of the Purchaser to perform and discharge the
Assumed Liabilities on a timely basis;
 
(ii) any Breach of any representation or warranty made by the Purchaser in this
Agreement or any of the Transactional Agreements;
 
 
-26-

--------------------------------------------------------------------------------

 
(iii) any Breach of any covenant or obligation of the Purchaser contained in
this Agreement or any of the Transactional Agreements; or
 
(iv) any Proceeding relating directly or indirectly to any failure or Breach of
the type referred to in clause “(i)”, “(ii)” or “(iii)” above (including any
Proceeding commenced by the Seller for the purpose of enforcing its rights under
this Section 9.3).
 
(b) Subject to Section 9.3(c), the Purchaser shall not be required to make any
indemnification payment pursuant to Section 9.3(a) for any Breach of any of its
representations and warranties until such time as the total amount of all
Damages (including the Damages arising from such Breach and all other Damages
arising from any other Breaches of its representations or warranties) that have
been directly or indirectly suffered or incurred by the Seller, or to which the
Seller have otherwise become subject, exceeds $25,000 in the aggregate. (If the
total amount of such Damages exceeds $25,000 in the aggregate, the Seller shall
be entitled to be indemnified against and compensated and reimbursed for the
entire amount of such Damages, and not merely the portion of such Damages
exceeding $25,000.)
 
(c) The limitation on the indemnification obligations of the Purchaser that is
set forth in Section 9.3(b) shall not apply to any Breach arising directly or
indirectly from any circumstance of which the Purchaser had knowledge on or
prior to the Closing Date.
 
9.4. Nonexclusivity Of Indemnification Remedies. The indemnification remedies
and other remedies provided in this Section 9 shall not be deemed to be
exclusive. Accordingly, the exercise by any Person of any of its rights under
this Section 9 shall not be deemed to be an election of remedies and shall not
be deemed to prejudice, or to constitute or operate as a waiver of, any other
right or remedy that such Person may be entitled to exercise (whether under this
Agreement, under any other Contract, under any statute, rule or other Legal
Requirement, at common law, in equity or otherwise).
 
(a) Defense Of Third Party Claims. In the event of the assertion or commencement
by any Person of any claim or Proceeding (whether against the Purchaser, against
any other Indemnitee or against any other Person) with respect to which any of
the Seller may become obligated to indemnify, hold harmless, compensate or
reimburse any Indemnitee pursuant to this Section 9, the Purchaser shall have
the right, at its election, to assume the defense of such claim or Proceeding at
the sole expense of the Seller.
 
If the Purchaser so proceeds with the defense of any such claim or Proceeding on
its own:
 
(i) all expenses relating to the defense of such claim or Proceeding (whether or
not incurred by the Purchaser) shall be borne and paid exclusively by the
Purchaser;
 
(ii) the Seller shall make available to the Purchaser any documents and
materials in the possession or control of any of the Seller that may be
necessary to the defense of such claim or Proceeding;
 
(iii) the Purchaser shall keep the Seller informed of all material developments
and events relating to such claim or Proceeding; and
 
(iv) the Purchaser shall have the right to settle, adjust or compromise such
claim or Proceeding with the consent of the Seller; provided, however, that the
Seller shall not unreasonably withhold such consent.
 
9.5. Exercise of Remedies by Indemnitees Other Than Purchaser. No Indemnitee
(other than the Purchaser or any successor thereto or assign thereof) shall be
permitted to assert any indemnification claim or exercise any other remedy under
this Agreement unless the Purchaser (or any successor thereto or assign thereof)
shall have consented to the assertion of such indemnification claim or the
exercise of such other remedy.
 
 
-27-

--------------------------------------------------------------------------------

 
SECTION 10. CERTAIN POST-CLOSING COVENANTS.
 
10.1. Further Actions. From and after the Closing Date, the Seller shall
cooperate with the Purchaser and the Purchaser’s affiliates and Representatives,
and shall execute and deliver such documents and take such other actions as the
Purchaser may reasonably request, for the purpose of evidencing the Transactions
and putting the Purchaser in possession and control of all of the Assets.
 
10.2. Publicity. Without limiting the generality of anything contained in
Section 4.7, Purchaser and Seller shall ensure that, on and at all times after
the Closing Date: (a) no press release or other publicity concerning any of the
Transactions is issued or otherwise disseminated by or on behalf of Purchaser
and Seller without the prior written consent of the other party; (b) the terms
of this Agreement and the other Transactional Agreements are kept strictly
confidential; and (c) no disclosure shall be made to any other Person of any
non-public document or other information that relates directly or indirectly to
the business of the Seller, the Purchaser or any affiliate of the either party.
 
SECTION 11. MISCELLANEOUS PROVISIONS
 
11.1. Fees and Expenses.
 
(a) Seller shall bear and pay all fees, costs and expenses (including all legal
fees and expenses payable to the law firm of Snow Becker Krauss P.C.) that have
been incurred or that are in the future incurred by, on behalf of or for the
benefit of Seller in connection with: (i) the negotiation, preparation and
review of any term sheet or similar document relating to any of the
Transactions; (ii) the investigation and review conducted by the Purchaser and
its Representatives with respect to Seller’s business (and the furnishing of
information to the Purchaser and its Representatives in connection with such
investigation and review); (iii) the negotiation, preparation and review of this
Agreement (including the Disclosure Schedule), the other Transactional
Agreements and all certificates, opinions and other instruments and documents
delivered or to be delivered in connection with the Transactions; (iv) the
preparation and submission of any filing or notice required to be made or given
in connection with any of the Transactions, and the obtaining of any Consent
required to be obtained in connection with any of the Transactions; and (v) the
consummation and performance of the Transactions.
 
(b) Subject to the provisions of Section 9 (including the indemnification and
other obligations of the Seller thereunder), the Purchaser shall bear and pay
all fees, costs and expenses (including all legal fees and expenses payable to
Soden & Steinberger, LLP) that have been incurred or that are in the future
incurred by or on behalf of the Purchaser in connection with: (i) the
negotiation, preparation and review of any term sheet or similar document
relating to any of the Transactions; (ii) the investigation and review conducted
by the Purchaser and its Representatives with respect to Seller’s business;
(iii) the negotiation, preparation and review of this Agreement, the other
Transactional Agreements and all certificates, opinions and other instruments
and documents delivered or to be delivered in connection with the Transactions;
and (iv) the consummation and performance of the Transactions.
 
11.2. Attorneys’ Fees. If any legal action or other legal proceeding relating to
any of the Transactional Agreements or the enforcement of any provision of any
of the Transactional Agreements is brought against any party hereto, the
prevailing party shall be entitled to recover reasonable attorneys’ fees, costs
and disbursements (in addition to any other relief to which the prevailing party
may be entitled).
 
 
-28-

--------------------------------------------------------------------------------

 
11.3. Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile number set forth beneath the name of such party below (or
to such other address or facsimile number as such party shall have specified in
a written notice given to the other parties hereto):
 
If to Seller:
 
Integrated Surgical Systems, Inc.
6220 Belleau Wood Lane, Suite 4
Sacramento, CA 95822
Phone: (916) 391-0420
Fax: (916) 391-0420


Copy to:
Snow Becker Krauss P.C.
605 Third Avenue
New York, New York 10158
Attention: Jack Becker, Esq.
Fax: (212) 949-7052


if to the Purchaser:
Novatrix Biomedical, Inc.
16259 Laguna Canyon Rd.
Irvine, CA 92618
Attention: Dr. Soonkap Hahn
Fax: (949) 502-6786
 
With Copy to:
Soden & Steinberger, LLP
550 West C Street, Suite 1710
San Diego, CA, 92101
Attention: Stephen R. Soden. Esq.
Fax: (619) 238-4581
 
11.4. Time of the Essence. Time is of the essence of this Agreement.
 
11.5. Headings. The underlined headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
11.6. Counterparts. This Agreement may be executed in several counterparts, each
of which shall constitute an original and all of which, when taken together,
shall constitute one agreement.
 
11.7. Governing Law; Venue.
 
(a) This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of California (without giving effect
to principles of conflicts of laws).
 
 
-29-

--------------------------------------------------------------------------------

 
(b) Any legal action or other legal proceeding relating to this Agreement or the
enforcement of any provision of this Agreement may be brought or otherwise
commenced in any state or federal court located in the County of Orange,
California. Each party to this Agreement:
 
(i) expressly and irrevocably consents and submits to the jurisdiction of each
state and federal court located in the County of Orange, California (and each
appellate court located in the State of California) in connection with any such
legal proceeding;
 
(ii) agrees that each state and federal court located in the County of Orange,
California shall be deemed to be a convenient forum; and
 
(iii) agrees not to assert (by way of motion, as a defense or otherwise), in any
such legal proceeding commenced in any state or federal court located in the
County of Orange, California, any claim that such party is not subject
personally to the jurisdiction of such court, that such legal proceeding has
been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Agreement or the subject matter of this Agreement may not
be enforced in or by such court.
 
(c) Seller agrees that, if any Proceeding is commenced against any Indemnitee by
any Person in or before any court or other tribunal anywhere in the world, then
such Indemnitee may proceed against Seller, or any Stockholder of Seller, in
such court or other tribunal with respect to any indemnification claim or other
claim arising directly or indirectly from or relating directly or indirectly to
such Proceeding or any of the matters alleged therein or any of the
circumstances giving rise thereto.
 
(d) The Parties irrevocably waive the right to a jury trial in connection with
any legal proceeding relating to this Agreement or the enforcement of any
provision of this Agreement.
 
11.8. Successors and Assigns, Parties in Interest.
 
(a) This Agreement shall be binding upon: Seller and the Purchaser and its
successors and assigns (if any). This Agreement shall inure to the benefit of:
Seller; the Purchaser; the other Indemnitees (subject to Section 9.7); and the
respective successors and assigns (if any) of the foregoing.
 
(b) The Purchaser may freely assign any or all of its rights under this
Agreement (including its indemnification rights under Section 9), in whole or in
part, to any other Person without obtaining the prior written consent or
approval of any other party hereto or of any other Person. Seller shall not be
permitted to assign any of their rights or delegate any of their obligations
under this Agreement without the Purchaser’s prior written consent.
 
(c) Except for the provisions of Section 9 hereof, none of the provisions of
this Agreement is intended to provide any rights or remedies to any Person other
than the parties to this Agreement and their respective successors and assigns
(if any). Without limiting the generality of the foregoing: (i) no employee of
the Seller shall have any rights under this Agreement or any of the other
Transactional Agreements, and (ii) no creditor of the Seller shall have any
rights under this Agreement or any of the other Transactional Agreements.
 
11.9. Remedies Cumulative; Specific Performance. The rights and remedies of the
parties hereto shall be cumulative (and not alternative). Seller agrees that:
 
(a) in the event of any Breach or threatened Breach by such Seller of any
covenant, obligation or other provision set forth in this Agreement, the
Purchaser shall be entitled (in addition to any other remedy that may be
available to it) to (i) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (ii) an injunction restraining such Breach or threatened Breach;
and
 
 
-30-

--------------------------------------------------------------------------------

 
(b) neither the Purchaser nor any other Indemnitee shall be required to provide
any bond or other security in connection with any such decree, order or
injunction or in connection with any related action or Proceeding.
 
11.10. Waiver.
 
(a) No failure on the part of any Person to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any Person in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
 
(b) No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
11.11. Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Purchaser and the Seller.
 
11.12. Severability. In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.
 
11.13. Entire Agreement. The Transactional Agreements set forth the entire
understanding of the parties relating to the subject matter thereof and
supersede all prior agreements and understandings among or between any of the
parties relating to the subject matter thereof.
 
11.14. Construction.
 
(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.
 
(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.
 
(c) As used in this Agreement, the words “include” and “including and variations
thereof, shall not be deemed to be terms of limitation, but rather shall be
deemed to be followed by the words “without limitation.”
 
(d) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Exhibits” are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.
 
 
-31-

--------------------------------------------------------------------------------

 
The parties hereto have caused this Agreement to be executed and delivered as of
August 4, 2006.



     
“PURCHASER”:  
NOVATRIX BIOMEDICAL, INC.,
a California corporation
 
   
   
  By:   /s/ Soonkap Hahn  

--------------------------------------------------------------------------------

Soonkap Hahn, President




      By:   /s/ Patrick Roycroft  

--------------------------------------------------------------------------------

Patrick Roycroft, Secretary

 

   
“SELLER”: 
Integrated Surgical Systems, Inc.
a Delaware corporation
6220 Belleau Wood Lane, Suite4
Sacramento, CA 95822
 
   
   
  By:    /s/ Ramesh Trivedi  

--------------------------------------------------------------------------------

Ramesh Trivedi, Director and Acting CEO

 
 
-32-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CERTAIN DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A):
 
Acquisition Transaction. “Acquisition Transaction” shall mean any transaction
involving:
 
(a) the sale or other disposition of all or any portion of Seller’s business or
Assets (other than in the Ordinary Course of Business); or
 
(b) any merger, consolidation, business combination, share exchange,
reorganization or similar transaction involving Seller.
 
Agreement. “Agreement” shall mean the Stock Purchase Agreement to which this
Exhibit A is attached (including the Disclosure Schedule), as it may be amended
from time to time.
 
Best Efforts. “Best Efforts” shall mean the efforts that a prudent Person
desiring to achieve a particular result would use in order to ensure that such
result is achieved as expeditiously as possible.
 
Breach. There shall be deemed to be a “Breach” of a representation, warranty,
covenant, obligation or other provision if there is or has been (a) any material
inaccuracy in or material breach of, or any material failure to comply with or
perform, such representation, warranty, covenant, obligation or other provision,
or (b) any material claim (by any Person) or other circumstance that is
inconsistent with such representation, warranty, covenant, obligation or other
provision; and the term “Breach” shall be deemed to refer to any such
inaccuracy, breach, failure, claim or circumstance.
 
CERCLA. “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation and Liability Act.
 
Closing. “Closing” shall have the meaning specified in Section 1.3(a) of the
Agreement.
 
Closing Certificate. “Closing Certificate” shall have the meaning specified in
Section 1.3(b)(v) of the Agreement.
 
Closing Date. “Closing Date” shall have the meaning specified in Section 1.4(a)
of the Agreement.
 
Code. “Code” shall mean the Internal Revenue Code of 1986.
 
Seller. “Seller” shall mean Seller and the Prior Subsidiary.
 
Company Plan. “Company Plan” shall mean any Current Benefit Plan or Past Benefit
Plan.
 
Comparable Entities. “Comparable Entities” shall mean Entities (other than
Seller) that are engaged in businesses similar to Seller’s business.
 
Consent. “Consent” shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).
 
Contract. “Contract” shall mean any written, oral, implied or other agreement,
contract, understanding, arrangement, instrument, note, guaranty, indemnity,
representation, warranty, deed, assignment, power of attorney, certificate,
purchase order, work order, insurance policy, beneft plan, commitment, covenant,
assurance or undertaking of any nature.
 
 
-33-

--------------------------------------------------------------------------------

 
Current Benefit Plan. “Current Benefit Plan” shall mean any Employee Benefit
Plan that is currently in effect and:
 
(a) that was established or adopted by Seller or any ERISA Affiliate or is
maintained or sponsored by Seller;
 
(b) in which Seller participates;
 
(c) with respect to which Seller or any ERISA Affiliate is or may be required or
permitted to make any contribution; or
 
(d) with respect to which Seller or any ERISA Affiliate is or may become subject
to any Liability.
 
Damages. “Damages” shall include any loss, damage, injury, decline in value,
lost opportunity, Liability, claim, demand, settlement, judgment, award, fine,
penalty, Tax, fee (including any legal fee, expert fee, accounting fee or
advisory fee), charge, cost (including any cost of investigation) or expense of
any nature.
 
Disclosure Schedule. “Disclosure Schedule” shall mean the schedules (dated as of
the date of the Agreement) together with the Due Diligence book delivered to the
Purchaser on behalf of Seller, a copy of which is attached to the Agreement and
incorporated into the Agreement by reference.
 
Employee Benefit Plan. “Employee Benefit Plan” shall have the meaning specified
in Section 3(3) of ERISA.
 
Encumbrance. “Encumbrance” shall mean any lien, pledge, hypothecation, charge,
mortgage, security interest, encumbrance, equity, trust, equitable interest,
claim, preference, right of possession, lease, tenancy, license, encroachment,
covenant, infringement, interference, Order, proxy, option, right of first
refusal, preemptive right, community property interest, legend, defect,
impediment, exception, reservation, limitation, impairment, imperfection of
title, condition or restriction of any nature (including any restriction on the
voting of any security, any restriction on the transfer of any security or other
asset, any restriction on the receipt of any income derived from any asset, any
restriction on the use of any asset and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset).
 
Entity. “Entity” shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.
 
ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of 1974.
 
ERISA Affiliate. “ERISA Affiliate” shall mean any Person that is, was or would
be treated as a single employer with Seller under Section 414 of the Code.
 
Excluded Contract. “Excluded Contract” shall mean any Seller Contract that:
 
(a) Seller has entered into in the Ordinary Course of Business;
 
 
-34-

--------------------------------------------------------------------------------

 
(b) is identical in all material respects to one of the Standard Form
Agreements;
 
(c) has a term of less than 90 days or may be terminated by Seller (without
penalty) within 90 days after the delivery of a termination notice by Seller;
and
 
(d) does not contemplate or involve the payment of cash or other consideration
in an amount or having a value in excess of $10,000.
 
GAAP. “GAAP” shall mean generally accepted accounting principles, applied on a
basis consistent with the basis on which the Seller Financial Statements were
prepared.
 
Governmental Authorization. “Governmental Authorization” shall mean any:
 
(a) permit, license, certificate, franchise, concession, approval, consent,
ratification, permission, clearance, confirmation, endorsement, waiver,
certification, designation, rating, registration, qualification or authorization
that is, has been or may in the future be issued, granted, given or otherwise
made available by or under the authority of any Governmental Body or pursuant to
any Legal Requirement; or
 
(b) right under any Contract with any Governmental Body.
 
Governmental Body. “Governmental Body” shall mean any:
 
(a) nation, principality, state, commonwealth, province, territory, county,
municipality, district or other jurisdiction of any nature;
 
(b) federal, state, local, municipal, foreign or other government;
 
(c) governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal);
 
(d) multi-national organization or body; or
 
(e) individual, Entity or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority or power of any nature.
 
Hazardous Material. “Hazardous Material” shall include:
 
(a) any petroleum, waste oil, crude oil, asbestos, urea formaldehyde or
polychlorinated biphenyl;
 
(b) any waste, gas or other substance or material that is explosive or
radioactive;
 
(c) any “hazardous substance,” “pollutant,” “contaminant,” “hazardous waste,”
“regulated substance,” “hazardous chemical” or “toxic chemical” as designated,
listed or defined (whether expressly or by reference) in any statute, regulation
or other Legal Requirement (including CERCLA, any other so-called “superfund” or
“superlien” law, the Resource Conservation Recovery Act, the Federal Water
Pollution Control Act, the Toxic Substances Control Act, the Emergency Planning
and Community Right-to-Know Act and the respective regulations promulgated
thereunder);
 
 
-35-

--------------------------------------------------------------------------------

 
(d) any other substance or material (regardless of physical form) or form of
energy that is subject to any Legal Requirement which regulates or establishes
standards of conduct in connection with, or which otherwise relates to, the
protection of human health, plant life, animal life, natural resources, property
or the enjoyment of life or property from the presence in the environment of any
solid, liquid, gas, odor, noise or form of energy; and
 
(e) any compound, mixture, solution, product or other substance or material that
contains any substance or material referred to in clause “(a)”, “(b)”, “(c)” or
“(d)” above.
 
Indemnitees. “Indemnitees” shall mean the following Persons:
 
(a) the Purchaser;
 
(b) the Purchaser’s current and future affiliates;
 
(c) the respective Representatives of the Persons referred to in clauses “(a)”
and “(b)” above; and
 
(d) the respective successors and assigns of the Persons referred to in clauses
“(a)”, “(b)” and “(c)” above; provided, however, that (i) Seller shall not be
entitled to exercise any rights as an Indemnitee prior to the Closing, and (ii)
the Stockholders shall not be deemed to be “ Indemnitees.”
 
Knowledge. An individual shall be deemed to have “Knowledge” of a particular
fact or other matter if:
 
(a) such individual is actually aware of such fact or other matter; or
 
(b) a prudent individual could be expected to discover or otherwise become aware
of such fact or other matter in the normal course of conduct upon reasonable
inquiry.
 
Seller shall be deemed to have “Knowledge” of a particular fact or other matter
if any executive officer of Seller has Knowledge of such fact or other matter.
 
Legal Requirement. “Legal Requirement” shall mean any federal, state, local,
municipal, foreign or other law, statute, legislation, constitution, principle
of common law, resolution, ordinance, code, edict, decree, proclamation, treaty,
convention, rule, regulation, ruling, directive, pronouncement, requirement,
specification, determination, decision, opinion or interpretation that is, has
been or may in the future be issued, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect by or under the
authority of any Governmental Body.
 
Liability. “Liability” shall mean any debt, obligation, duty or liability of any
nature (including any unknown, undisclosed, unmatured, unaccrued, unasserted,
contingent, indirect, conditional, implied, vicarious, derivative, joint,
several or secondary liability), regardless of whether such debt, obligation,
duty or liability would be required to be disclosed on a balance sheet prepared
in accordance with generally accepted accounting principles and regardless of
whether such debt, obligation, duty or liability is immediately due and payable.
 
Order. “Order” shall mean any:
 
(a) order, judgment, injunction, edict, decree, ruling, pronouncement,
determination, decision, opinion, verdict, sentence, subpoena, writ or award
that is, has been or may in the future be issued, made, entered, rendered or
otherwise put into effect by or under the authority of any court, administrative
agency or other Governmental Body or any arbitrator or arbitration panel; or
 
 
-36-

--------------------------------------------------------------------------------

 
(b) Contract with any Governmental Body that is, has been or may in the future
be entered into in connection with any Proceeding.
 
Ordinary Course of Business. An action taken by or on behalf of Seller shall not
be deemed to have been taken in the “Ordinary Course of Business” unless:
 
(a) such action is consistent with Seller’s past practices and is taken in the
ordinary course of Seller’s normal day-to-day operations;
 
(b) such action is not required to be authorized by Seller’s Stockholders,
Seller’s board of directors or any committee of Seller’s board of directors and
does not require any other separate or special authorization of any nature.
 
Past Benefit Plan. “Past Benefit Plan” shall mean any Employee Benefit Plan
(other than a Current Benefit Plan):
 
(a) of which Seller or any ERISA Affiliate has ever been a “plan sponsor” (as
defined in Section 3(16)(B) of ERISA) or that otherwise has at any time been
established, adopted, maintained or sponsored by Seller or by any ERISA
Affiliate;
 
(b) in which Seller or any ERISA Affiliate has ever participated;
 
(c) with respect to which Seller or any ERISA Affiliate has ever made, or has
ever been required or permitted to make, any contribution; or
 
(d) with respect to which Seller or any ERISA Affiliate has ever been subject to
any Liability.
 
Person. “Person” shall mean any individual, Entity or Governmental Body.
 
Pre-Closing Period. “Pre-Closing Period” shall mean the period commencing as of
the date of the Agreement and ending on the Closing Date.
 
Prior Subsidiary. “Prior Subsidiary” shall mean Innovative Medical Machine
International, Lyon France. This entity was dissolved in 2003.
 
Proceeding. “Proceeding” shall mean any action, suit, litigation, arbitration,
proceeding (including any civil, criminal, administrative, investigative or
appellate proceeding and any informal proceeding), prosecution, contest,
hearing, inquiry, inquest, audit, examination or investigation that is, has been
or may in the future be commenced, brought, conducted or heard by or before, or
that otherwise has involved or may involve, any Governmental Body or any
arbitrator or arbitration panel.
 
Proprietary Asset. “Proprietary Asset” shall mean any patent, patent
application, trademark (whether registered or unregistered and whether or not
relating to a published work), trademark application, trade name, fictitious
business name, service mark (whether registered or unregistered), service mark
application, copyright (whether registered or unregistered), copyright
application, maskwork, maskwork application, trade secret, know-how, franchise,
system, computer software, invention, design, blueprint, proprietary product,
technology, proprietary right or other intellectual property right or intangible
asset.
 
Purchase Price. “Purchase Price” shall have the meaning specified in Section 1.2
of the Agreement.
 
 
-37-

--------------------------------------------------------------------------------

 
Purchaser. “Purchaser” shall mean Purchaser Corporation, a Delaware corporation.
 
Related Party. Each individual who is, or who has at any time been, an officer
of Seller shall be deemed to be a “Related Party”:
 
Representatives. “Representatives” shall mean officers, directors, employees,
attorneys, accountants, advisors and representatives.
 
Scheduled Closing Time. “Scheduled Closing Time” shall have the meaning
specified in Section 1.3(a) of the Agreement.
 
Seller. “Seller” shall mean Integrated Surgical Systems, Inc., a Delaware
corporation.
 
Seller Material Contract. “Seller Material Contract” shall mean any Contract:
 
(a) to which Seller is a party;
 
(b) by which Seller or any of its material Assets is or may become bound or
under which Seller has, or may become subject to, any obligation; or
 
(c) under which Seller has or may acquire any material right or interest.
 
Seller Financial Statements. “Seller Financial Statements” shall have the
meaning specified in Section 2.4(a) of the Agreement.
 
Seller Returns. “Seller Returns” shall have the meaning specified in Section
2.17(a) of the Agreement.
 
Stockholders. “Stockholders” shall mean all of the stockholders of Integrated
Surgical Systems, Inc., a Delaware corporation.
 
Specified Representations. “Specified Representations” shall mean the
representations and warranties set forth in Sections 2.1, 2.3, 2.4 and 2.27 of
the Agreement.
 
Tax. “Tax” shall mean any tax (including any income tax, franchise tax, capital
gains tax, estimated tax, gross receipts tax, value-added tax, surtax, excise
tax, ad valorem tax, transfer tax, stamp tax, sales tax, use tax, property tax,
business tax, occupation tax, inventory tax, occupancy tax, withholding tax or
payroll tax), levy, assessment, tariff, impost, imposition, toll, duty
(including any customs duty), deficiency or fee, and any related charge or
amount (including any fine, penalty or interest), that is, has been or may in
the future be (a) imposed, assessed or collected by or under the authority of
any Governmental Body, or (b) payable pursuant to any tax-sharing agreement or
similar Contract.
 
Tax Return. “Tax Return” shall mean any return (including any information
return), report, statement, declaration, estimate, schedule, notice,
notification, form, election, certificate or other document or information that
is, has been or may in the future be filed with or submitted to, or required to
be filed with or submitted to, any Governmental Body in connection with the
determination, assessment, collection or payment of any Tax or in connection
with the administration, implementation or enforcement of or compliance with any
Legal Requirement relating to any Tax.
 
Transactional Agreements. “Transactional Agreements” shall mean:
 

 
(a)
the Agreement;

 
 
-38-

--------------------------------------------------------------------------------

 
 

 
(b)
the Noncompetition Agreement referred to in Section 1.3(b)(iii) of the
Agreement;

 

 
(c)
the Employment Agreement referred to in Section 1.3(b)(iv) of the Agreement; and

 

 
(d)
the Closing Certificate.

 
Transactions. “Transactions” shall mean
 
(a) the execution and delivery of the respective Transactional Agreements, and
 
(b) all of the transactions contemplated by the respective Transactional
Agreements, including the performance by Seller and the Purchaser of their
respective obligations under the Transactional Agreements and the exercise by
Seller and the Purchaser of their respective rights under the Transactional
Agreements.
 
Unaudited Interim Balance Sheet. “Unaudited Interim Balance Sheet” shall have
the meaning specified in Section 2.4(a)(ii) of the Agreement.
 
 
-39-

--------------------------------------------------------------------------------

 